?l4 'i.'HE SUPKD.IE COURT OF THE STATE OF MONTANA




THE S ' I A I J ~3 P YONTAIa ex r e l . WILLIAM F. CASHMOKE, M.D.                             ,   and
                 .
STANLEY "C BURGE3,

                                Rela t o r ,



FOKKES'L H . ANDERSON, a s GOVERNOR O THE STATE OF MONTANA,
                                     F

                                Respondent.



              l
j)r i g i ~ i d P r o c e e d i n g s .

"ourisel of Record:

         For Relators :

                P a u l T. Keller a r g u e d , H e l e n a , Montana,
                P a u l T. Keller, P a u l F. R e y n o l d s , C h a r l e s E. P e t a j a
                   and P. K e i t h Keller, H e l e n a , Montana.
                Mcrrow, Nash and S e d i v y , Bozeman, Montana,
                {dmund P. S e d i v y a r g u e d , Bozeman, Montana.



                 Duuglas Freeman a r g u e d , H a r d i n , Montana.
                 ?. F. Hibbs a r g u e d , B i l l i n g s , Montana,

         For Pespondent :

                F o r r e s t H. Anderson, Governor, H e l e n a , Montana.
                ' t o b e r t L. Woodahl, A t t o r n e y G e n e r a l , Relena , Montana.
                C h a r l e s C. L o v e l l , A s s i s t a n t A t t o r n e y G e n e r a l , G r e a t F a l l s ,
                     Montana, a r s u e d .
                William Jensen argued, A s s i s t a n t Attorney General, Helena,
                     Montana.



                 ,;ugenc H , Mahoney a r g u e d , Thompson F a l l s , Montana.
                 I'


                 R a n d a l l Swanberg a r g u e d , G r e a t F a l l s , Montana.
                 James E. Murphy a r g u e d , K a l i s p e l l , Montana.
     Amicus Curiae :

            John A . Layne III argued, Helena, Montana.



                                         Submitted:      July 1 7 , 1972

                                           ~ e c i d e d AUG
                                                         :     18
Filed:   A U G 1 8 I~                                               I
Mr. Justice Frank I. Haswell delivered the Opinion of the Court,


       This original proceeding seeks a judicial determination
by this Court whether the proposed 1972 Montana Constitution
was approved and adopted by the electors at the special election
of June 6, 1972.
       The essential facts are undisputed.   The 1969 Montana
Legislature provided for a referendum election on the calling
of a constitutional convention. Article XIX, Section 8, Montana
Constitution; Chapter 65, Session Laws 1969. This election was
held on November 3, 1970, at which time the electors approved
the calling of a constitutional convention to revise, alter,
or amend the present Montana Constitution. Thereafter, the 1971
Legislature enacted the necessary enabling act for such consti-
tutional convention. Chapter 1, Extraordinary Session Laws 1971.
The delegates to the constitutional convention were duly elected
at the election held op November 2, 1971, The convention con-
vened, held hearings, debated, and eventually agreed upon a
proposed 1972 Constitution to be submitted to the electors for
their approval or rejection at a special election to be held in
conjunction with the primary election on June 6, 1972.
       The separate constitutional election ballot is herewith
set forth:
''   INSTRUCTIONS TO VOTERS: PLACE A N "X" I N THE BOXES WHICH
     EXPRESS YOUR PREFERENCES. THE FULL TEXT OF THE PROPOSED
     CONSTITUTION AND THE SEPARATE PROPOSITIONS I S AVAILABLE FOR
     INSPECTION AT YOUR POLLING PLACE. IF THE PROPOSED CONSTITCP-
     TlON FAILS TO RECEIVE A MAJORITY OF THE VOTES CAST, ALTER-
     NATE ISSUES ALSO FAIL.




        OFFICIAL BALLOT
                          PROPOSED CONSTITUTION
                       PLEASE VOTE O N ALL FOUR ISSUES
                                                      1.
                                             (Vote for One)
             FOR the proposed Constitution.

     0       AGAINST t h e proposed Constitution.
       The proposed Constitution will include a bicameral ( 2 houses) legislature unless r m r -
       jority of those voting i n this election vote for a unicameral ( 1 house) legislature in Issue 2.

                                                      2.
                                             (Vote for One)
             ZA       FOR a unicameral ( 1 house) legislature.
     n
             2B. FOR a bicameral ( 2 houses) legislature.
                                                      3.
                                             (Vote for One)
     n
     ] 3A             FOR a l l o w i n g t h e people o r t h e legislature
                      t o authorize gambling.

     a       3 B AGAINST a l l o w i n g the people or t h e legislature
                      to authorize gambling.

                                                      4.
                                             (Vote for One)
     n
     ( 4A. FOR t h e death penalty.

             48      AGAINST t h e death penalty. H
                                                               u
            Following he e l e c t i o n , t h e e l e c t i o n returns were can-
vassed b y t h e s t a t e canvassing board and t h e r e s u l t s of t h a t
canvass were contained i n a c e r t i f i c a t e of t h e a b s t r a c t of t h e
voces by t h e S e c r e t a r y of S t a t e a s follows:
            "FOR t h e proposed C o n s t i t u t i o n .                           116,415
            "AGAINST t h e proposed C o n s t i t u t i o n .                       113,883
            "ZA,        F R a unicameral ( 1 house) L e g i s l a t u r e
                         O                                                            95,259
            "2B.        F R a bicameral ( 2 houses) l e g i s l a t u r e 122,425
                         O
            " 3 ~ , F R allowing t h e people o r t h e
                     O
                    l e g i s l a t u r e t o a u t h o r i z e gambling.           139,382
            "35.        AGAINST allowing t h e people o r t h e
                        l e g i s l a t u r e t o a u t h o r i z e gambling.         88,743
            " 4 ~FOR t h e death p e n a l t y .

            "40     AGAINST t h e d e a t h p e n a l t y .
            "~otal
                 number of e l e c t o r s v o t i n g .                            237,600"
            Thereupon the Governor proclaimed t h e proposed 1972
Montana G o n s t i t u t i o n approved and adopted.
            R e l a t o r s f i l e d t h e i n s t a n t a c t i o n a s an o r i g i n a l proceeding
i n t h i s Court seeking a d e c l a r a t o r y judgment t h a t t h e proposed
1972 Montana C o n s t i t u t i o n was n o t r a t i f i e d and adopted because
                   11
i.t was n o t       approved by a m a j o r i t y of t h e e l e c t o r s v o t i n g a t
t h e e l e c t i o n " a s r e q u i r e d by A r t i c l e X I X , S e c t i o n 8 of t h e p r e s e n t

Molrtana C o n s t i t u t i o n .     R e l a t o r s a l s o sought a p p r o p r i a t e remedial
writs ancillary thereto,                    The Governor was named a s s o l e defendant
in r e l a t o r s ' a c t i o n .
            This Court accepted o r i g i n a l j u r i s d i c t i o n , ordered the
;rparate a c t i o n s f i l e d by t h e two r e l a t o r s c o n s o l i d a t e d , and s e t

s h e c o n s o l i d a t e d a c t i o n f o r adversary h e a r i n g .       Prior t o the
Ledring an answer was f i l e d by t h e Governor, a complaint i n
inicervention was f i l e d by s i x i n d i v i d u a l s , t h e Attorney General
i n t e r v e n e d a s an a d d i t i o n a l respondent and f i l e d a s e p a r a t e ans-
w e r , and answers were f i l e d t o i n t e r v e n o r s f complaint.                  In a l l ,
cwenty w r i t t e n b r i e f s were f i l e d by t h e p a r t i e s , i n t e r v e n o r s ,
and amici c u r i a e .         Oral argument was heard on b e h a l f of a l l
i n t e r e s t e d p a r t i e s , i n c l u d i n g amici c u r i a e .   This c a s e was
e x h a u s t i v e l y b r i e f e d and argued,
           The u l t i m a t e i s s u e f o r d e t e r m i n a t i o n can be simply
stated:        Was t h e proposed 1972 Montana C o n s t i t u t i o n "approved
b y a m a j o r i t y of t h e e l e c t o r s v o t i n g a t t h e e l e c t i o n " of June 6 ,
1972, a s r e q u i r e d by A r t i c l e XIX, S e c t i o n 8 , of t h e p r e s e n t
Montana C o n s t i t u t i o n ?
           The p r i n c i p a l c o n t e n t i o n s of r e l a t o r s and o t h e r s who
contend t h e proposed 1972 Montana C o n s t i t u t i o n d i d n o t r e c e i v e
the r e q u i r e d m a j o r i t y approval can be summarized i n t h i s manner:
They contend t h e phrase "approved by a m a j o r i t y of t h e e l e c t o r s
v o t i n g a t t h e e l e c t i o n " a s provided i n A r t i c l e X I X , S e c t i o n 8 ,
of t h e p r e s e n t Montana C o n s t i t u t i o n means a m a j o r i t y of t h e

e l e c t o r s who c a s t a v a l i d b a l l o t on any of t h e f o u r q u e s t i o n s on
t h e b a l l o t ; t h a t t h e quoted language speaks f o r i t s e l f and t h e r e
i s n o t h i n g f o r t h i s Court t o c o n s t r u e ; t h a t t h e l e g i s l a t u r e , t h e
c o n s t i t u t i o n a l convention commission, and t h e c o n s t i t u t i o n a l
~ m v e n t i o ni t s e l f a l l understood what t h e c o n s t i t u t i o n a l language
meant a s evidencedby t h e i r o f f i c i a l a c t s ; and t h e i r own i n t e r -
p r e t a t i o n can n o t be changed now a f t e r t h e e l e c t i o n h a s been h e l d
dnd t h e v o t e has become known.                   They a l s o p o i n t out t h a t t h e
S e c r e t a r y of s t a t e ' s c e r t i f i c a t i o n of 237,600 a s t h e t o t a l number
o f e l e c t o r s v o t i n g i s presumptively c o r r e c t by s t a t u t e and a s
t h e r e i s nothing t o i n d i c a t e such f i g u r e i s i n c o r r e c t , t h e pre-
suinption c o n t r o l s .      They conclude t h a t because t h e p r o v i s i o n s
    t h e p r e s e n t C o n s t i t u t i o n on determining approval. o r r e j e c t i o n
-tL the proposed c o n s t i t u t i o n a r e mandatory and e x c l u s i v e , and

5rcause 237,600 e l e c t o r s voted a t t h e e l e c t i o n and l e s s than h a l f
~f t h a t number (116,415) voted f o r t h e proposed 1972 C o n s t i t u t i o n ,
i t lacked t h e r e q u i r e d m a j o r i t y approval t o t a k e e f f e c t .
            O t h e o t h e r hand, t h e b a s i c t h r u s t of respondents and
             n
those who contend t h e proposed 1972 C o n s t i t u t i o n r e c e i v e d t h e
r e q u i r e d m a j o r i t y approval and became e f f e c t i v e according t o i t s
p r o v i s i o n s can be summarized i n t h e s e words:               They t a k e t h e p o s i t i o n
t h a t t h e phrase "approved by a m a j o r i t y of t h e e l e c t o r s v o t i n g
a t t h e e l e c t i o n " means a m a j o r i t y of e l e c t o r s v o t i n g on approval.
13r r e j e c t i o n   of t h e proposed 1972 C o n s t i t u t i o n , and does n o t
include t h e e l e c t o r s v o t i n g only on one o r more of t h e a l t e r n a -
t i v e proposals.
            Respondents argue t h a t t h e r e i s no v a l i d b a s i s f o r con-
s i d e r i n g nonvotes on approval o r r e j e c t i o n of t h e proposed c m s t i -
t u t i o n a s v o t e s a g a i n s t i t s a p p r o v a l , which would be t h e e f f e c t
of i n c l u d i n g a s p a r t of t h e r e q u i r e d m a j o r i t y those b a l l o t s con-
t a i n i n g a v o t e on one o r more of t h e a l t e r n a t i v e q u e s t i o n s which
d i d n o t c o n t a i n a v o t e "for" o r "against" t h e proposed c ~ n s t i t u t i o n
itself.        They contend t h e f i g u r e of 237,600 r e p r e s e n t e d a s t h e
t o t a l number of e l e c t o r s v o t i n g i n t h e S e c r e t a r y of S t a t e ' s
c e r t i f i c a t e i s incorrect; that i n f a c t i t represents the t o t a l
number of b a l l o t s i s s u e d which i n c l u d e s blank b a l l o t s , t o t a l l y
void b a l l o t s , p a r t i a l l y void b a l l o t s , and t h e l i k e ; t h a t such
b a l l o t s cannot be counted i n determining t h e t o t a l number of
e l e c t o r s v o t i n g a t t h e e l e c t i o n i n computing t h e r e q u i r e d m a j o r i t y
v o t e , b u t only v a l i d b a l l o t s c a s t can be counted,             The Attorney
~ e t l e r a l l t e r n a t i v e l y argues t h a t i f t h e r e q u i r e d m a j o r i t y means a
              a
gnajority of the e l e c t o r s v o t i n g on any of t h e f o u r i s s u e s , then
r h e evidence b e f o r e t h i s Court i s i n s u f f i c i e n t t o make t h a t d e t e r -
(nirlation; o r t h i s Court should use t h e i s s u e r e c e i v i n g t h e l a r g e s t
number of v o t e s ( t h e approval o r r e j e c t i o n of t h e proposed c o n s t i -
t u t i o n ) a s a b a s i s f o r determining t h e necessary m a j o r i t y ; o r
oiherwise those v o t i n g i n f a v o r of t h e proposed c o n s t i t u t i o n a r e
denied "due process" and "equal p r o t e c t i o n of t h e laws" by d i l u t i o n
of t h e i r v o t e by those n o t v o t i n g on t h a t q u e s t i o n i n contraven-
t i o n of t h e Fourteenth Amendment t o t h e United S t a t e s C o n s t i t u t i o n .
           A t t h e o u t s e t we need n o t concern o u r s e l v e s w i t h any
t e c h n i c a l l e g a l q u e s t i o n concerning t h e p a r t i e s , procedure, t h e
acceptance of o r i g i n a l j u r i s d i c t i o n by t h i s Court, and r e l a t e d
matters.        This Court h a s p r e v i o u s l y accepted j u r i s d i c t i o n of t h i s
cause, no i s s u e s have been r a i s e d by t h e p a r t i e s on t h e s e s u b j e c t s ,
and such m a t t e r s a r e i r r e l e v a n t t o our d e c i s i o n h e r e .      Instead,
w e d i r e c t our e x c l u s i v e a t t e n t i o n t o determination of t h e substan-
t i v e i s s u e h e r e involved.
           Neither do we c o n s i d e r t h e p l e a d i n g c o n f l i c t r a i s e d by t h e
Attorney General concerning t h e meaning and e f f e c t of t h e S e c r e t a r y
o f S t a t e ' s c e r t i f i c a t i o n of t h e " t o t a l number of e l e c t o r s v o t i n g "

germane.       The f a c t s speak f o r         themselves and only l e g a l q u e s t i o n s
remain f o r our d e t e r m i n a t i o n .
           D i r e c t i n g our a t t e n t i o n t o t h e s u b s t a n t i v e i s s u e , we observe
t h a t A r t i c l e X I X , S e c t i o n 8 , of t h e p r e s e n t Montana C o n s t i t u t i o n
provides f o r a s e p a r a t e e l e c t i o n where a c o n s t i t u t i o n a l convention
submits a proposed new c o n s t i t u t i o n t o t h e v o t e r s f o r t h e i r
approval o r r e j e c t i o n .      W quote A r t i c l e X I X , S e c t i o n 8 , i n f u l l ,
                                       e
!:he u n d e r l i n e d words being t h e p o r t i o n t h e r e o f which we a r e c a l l e d
upon t o constrrie:

          11The l e g i s l a t i v e assembly may a t any time, by a
          v o t e of two-thirds of t h e members e l e c t e d t o each
          house, submit t o t h e e l e c t o r s of t h e s t a t e t h e
          q u e s t i o n whether t h e r e s h a l l be a convention t o
          r e v i s e , a l t e r , o r amend t h i s c o n s t i t u t i o n ; and i f
          a m a j o r i t y of t h o s e v o t i n g on t h e q u e s t i o n shall
          k c l a r e i n favor of such convention, t h e l e g i s l a t i v e
          ~ s s e m b l ys h a l l a t i t s n e x t s e s s i o n provide f o r t h e
          c a l l i n g t h e r e o f . The number of members of t h e con-
          vention s h a l l be t h e same a s t h a t of t h e house of
          r e p r e s e n t a t i v e s , and they s h a l l be e l e c t e d i n t h e same
          'uanner, a t t h e same p l a c e s , and i n t h e same districts.
          rhe l e g i s l a t i v e assembly s h a l l i n t h e a c t c a l l i n g t h e
           -onvention d e s i g n a t e t h e day, hour and place of i t s
           i ~ e e t i n g , f i x t h e pay of i t s members and o f f i c e r s , and
          provide f o r t h e payment of t h e same, t o g e t h e r w i t h t h e
          ~ l e c e s s a r yexpenses of t h e convention. Before proceeding,
           t h e members s h a l l take a n o a t h ro stppowt t h e c o n s t i -
           t u t i o n of t h e United S t a t e s and of t h e s t a t e of Montana,
           and t o f a i t h f u l l y d i s c h a r g e t h e i r d u t i e s a s members
           3f t h e convention. The q u a l i f i c a t i o n s of members s h a l l
           3e t h e same a s of t h e members of t h e s e n a t e , and vacancies
           o c c u r r i n g s h a l l be f i l l e d i n t h e manner provided f o r
            i f i l l i n g v a c a n c i e s i n t h e l e g i s l a t i v e assembly. Said
           convention s h a l l meet w i t h i n t h r e e months a f t e r such
           d l e c t i o n and prepare such r e v i s i o n s , a l t e r a t i o n s o r
           dmendments t o t h e c o n s t i t u t i o n a s may be deemed neces-
           s a r y , which s h a l l be submitted t o t h e e l e c t o r s f o r t h e i r
           r a t i f i c a t i o n o r r e j e c t i o n a t an e l e c t i o n appointed by
           t h e convention f o r t h a t purpose. n o t l e s s than two n o r
           illore than s i x months a f t k r t h e adjournment t h e r e o f ; and
           u n l e s s so submitted and approved by a m a j o r i t y of t h 7
           e l e c t o r s v o t i n g a t t h e e l e c t i o n , no such r e v i s i o n ,
           a l t e r a t i o n o r amendment s h a l l t a k e effect,"(Emphasis
           added).
           The crux of t h e i s s u e i s whether t h e underlined quoted language
r e q u i r e s a m a j o r i t y of e l e c t o r s v o t i n g on approval o r r e j e c t i o n of
t h e proposed c o n s t i t u t i o n o r whether i t r e q u i r e s some o t h e r m a j o r i t y .
           R e l a t o r s and o t h e r s espousing t h e i r vi.ew contend t h a t t h e
quoted c o n s t i t u t i o n a l language i s c l e a r and ~ 7 emust d e c l a r e what

i t p l a i n l y says.      They argue t h a t t h e use of d i f f e r e n t language
i n v a r i o u s e l e c t i o n p r o v i s i o n s of S e c t i o n s 8 and 9 of A r t i c l e XIX
i n d i c a t e s an i n t e n t by t h e framers of t h e Montana C o n s t i t u t i o n t o
r e q u i r e something more than a simple m a j o r i t y t o approve a proposed
c o n s t i t u t i o n submitted by a c o n s t i t u t i o n a l convention.              They con-
c l u d e t h a t a m a j o r i t y of t h e t o t a l number of e l e c t o r s v o t i n g on
any of t h e f o u r q u e s t i o n s on t h e b a l l o t i s r e q u i r e d t o approve
the proposed 1972 Montana C o n s t i t u t i o n .

           W n o t e t h a t a l l p a r t i e s a g r e e t h a t t h e a c t of v o t i n g
            e
c o n s i s t s of marking a v a l i d b a l l o t t h a t i s deposited i n t h e b a l l o t
box and counted i n t h e e l e c t i o n . Goodell v. J u d i t h Basin County,
70 Mont. 222, 224 P. 1110; Maddox v. Board of S t a t e Canvassers,
116 Mont, 217, 149 P.2d 112, s t a n d f o r t h e p r o p o s i t i o n t h a t v o t i n g
i s t h e a f f i r m a t i v e a c t of marking t h e b a l l o t and d e p o s i t i n g i t

i n t h e b a l l o t box i n conformity w i t h t h e e l e c t i o n laws.                 Neither
s i g n i n g t h e r e g i s t r y of v o t e r s , n o r b e i n g i s s u e d a b a l l o t , n o r
having o n e ' s name appear on t h e p o l l book i s enough, s t a n d i n g
a l o n e , t o c o n s t i t u t e t h e a c t of v o t i n g .
           The i s s u e b e f o r e us i s a narrow one b u t i t s s o l u t i o n i s
noc simple.          W recognize t h a t t h e r e a r e two d i s t i n c t and opposing
                      e
Lines of a u t h o r i t y i n o t h e r j u r i s d i c t i o n s having t h e same o r
s i m i l a r c o n s t i t u t i o n a l language.     E a r l i e r cases a r e collected i n
the Annotation appearing a t 131 A.L.R. 1382.       For examples of l a t e r
cases see:         S t a t e ex r e l . W i t t v. S t a t e Canvassing Board, 78 N.M.
582, 437 P.2d 143; I n r e Todd, 208 Ind. 168, 193 N , E .                                865;
S t o l i k e r v . Waite, 359 Mich. 65, 101 N.W.2d 299.      These.cases are
c i t e d merely t o i n d i c a t e t h e two c o n f l i c t i n g l i n e s of a u t h o r i t y
b u t a r e n o t r e l i e d upon o r d e t e r m i n a t i v e of our d e c i s i o n i n t h e
instant case,             W p r e f e r t o look t o Montana s t a t u t e s and c a s e s
                           e
f o r guidance i n i n t e r p r e t i n g t h e meaning of our own c o n s t i t u t i o n a l .
provisions.
           The r u l e s of s t a t u t o r y c o n s t r u c t i o n a r e e q u a l l y a p p l i c a b l e
t o i n t e r p r e t a t i o n of t h e meaning of p r o v i s i o n s i n t h e Montana
Constitution.           S t a t e ex r e l . Gleason v. S t e w a r t , 57 Mont, 397,
188 P. 904; Vaughn & Ragsdale C0.v.                         S t a t e Board, 109 Mont. 5 2 ,
96 P.2d 420.          I n c o n s t r u i n g t h e meaning of a s t a t u t e , t h e i n t e n t
of t h e framers, i . e . ,         t h e l e g i s l a t u r e , i s paramount.          Section
93-401-16,       R.C.M.      1947,       I n determining l e g i s l a t i v e i n t e n t ,
r e s o r t must f i r s t be made t o t h e p l a i n meaning of t h e words used.
Dunphy v . Anaconda Co., 151 Mont.76, 438 P.2d 660, and Montana
cases c i t e d therein.            I n c o n s t r u i n g a s t a t u t e , t h e f u n c t i o n of
t h e c o u r t i s simply t o a s c e r t a i n and d e c l a r e what i s i n terms o r
substance contained t h e r e i n , n o t t o i n s e r t what h a s been omitted
nor t o omit what h a s been i n s e r t e d .               S e c t i o n 93-401-15,        R.C,M.      1947,
A s t a t u t e must be r e a d and considered i n i t s e n t i r e t y and t h e

L e g i s l a t i v e i n t e n t may n o t be determined from t h e wording of any
p a r t i c u l a r s e c t i o n o r s e n t e n c e , b u t only from a c o n s i d e r a t i o n of
t h e whole,       Home Bldg. & Loan v. Bd. of E q u a l i z a t i o n , 141 Mont.
113, 375 P.2d 312.
           Applying t h e s e r u l e s t o t h e quoted c o n s t i t u t i o n a l language,
a L i t e r a l c o n s t r u c t i o n would seem t o support r e l a t o r s .               The quoted
                                               II
language speaks of approval                         by a m a j o r i t y of e l e c t o r s v o t i n g a t
the election".             But v o t i n g on what?              The c o n s t i t u t i o n a l language
does n o t e x p r e s s l y answer t h i s .             However, t h e substance of t h e
language of t h e e n t i r e p r o v i s i o n i n d i c a t e s t h a t i t r e f e r s t o v o t i n g
on approval o r r e j e c t i o n of t h e proposed c o n s t i t u t i o n , and i t i s
t o t h a t q u e s t i o n t h a t t h e quoted language i s d i r e c t e d .                There i s
a b s o l u t e l y n o t h i n g t o i n d i c a t e t h a t t h e framers had i n mind a
m u l t i p l e i s s u e b a l l o t wherein c o n t i n g e n t a l t e r n a t i v e i s s u e s would
b e submitted t o t h e e l e c t o r s i n a d d i t i o n t o t h e primary q u e s t i o n

o f approval o r r e j e c t i o n of t h e proposed c o n s t i t u t i o n i t s e l f ,
The b e s t t h a t can b e s a i d f o r r e l a t o r s i s t h a t t h e quoted language
i s ambiguous when r e a d i n connection w i t h t h e e n t i r e c o n s t i t u t i o n a l

p r o v i s i o n r e l a t i n g t o submission of t h e proposed c o n s t i t u t i o n t o
the e l e c t o r s .
           W a r e mindful of t h e p r i n c i p l e t h a t when a s t a t u t e
            e
is e q u a l l y s u s c e p t i b l e of two i n t e r p r e t a t i o n s , one i n f a v o r of
n d t u r a l r i g h t and t h e o t h e r a g a i n s t i t , t h e former i s t o be
adopted.         S e c t i o n 93-401-23,           R.C,M.      1947.     Majority r u l e i-s a
rratural r i g h t and fundamental t e n e t of government i n a democracy,
and only the s t r o n g e s t evidence t h a t something more than a m a j o r i t y ,
i-.e.,    an e x t r a o r d i n a r y m a j o r i t y , i s r e q u i r e d i n a given s i t u a t i o n
w i l l suffice.         Here no such evidence e x i s t s .
           Nor, i n our view, i s t h e d i f f e r e n c e i n language employed
in d i f f e r e n t e l e c t i o n p r o v i s i o n s of A r t i c l e X I X c o n t r o l l i n g , o r
i n d i c a t i v e of an i n t e n t by t h e framers of our C o n s t i t u t i o n t o
r e q u i r e approval of a proposed c o n s t i t u t i o n by an e x t r a o r d i n a r y
,xajority.        The f i r s t p a r t of S e c t i o n 8 r e l a t i n g t o c a l l i n g a
                                                                                               11
d c ~ n s t i t u t i o n a lconvention r e q u i r e s a referendum v o t e by                 a majority
s f t h o s e v o t i n g on t h e question";                S e c t i o n 9 d e a l i n g w i t h submis-
;ion of i n d i v i d u a l c o n s t i t u t i o n a l amendments by t h e l e g i s l a t u r e
r e q u i r e s referendum t o t h e q u a l i f i e d e l e c t o r s a~xdapproval
II   by a m a j o r i t y of t h o s e v o t i n g thereon",               That p a r t of S e c t i o n 8
we a r e c a l l e d upon t o c o n s t r u e r e q u i r e s submission of t h e proposed
                                                      11
constitution t o the electors                          a t an e l e c t i o n appointed by t h e
convention f o r t h a t purpose, n o t l e s s than two nor more than
s i x months a f t e r t h e adjournment t h e r e o f " and approval by "a
m a j o r i t y of t h e e l e c t o r s v o t i n g a t t h e e l e c t i o n " .
             The reason f o r t h e d i f f e r e n c e i n language between t h e s e
t h r e e p r o v i s i o n s i s readi-ly apparent.                   The referendum t o t h e v o t e r s
on t h e c a l l i n g of a c o n s t i t u t i o n a l convention i s normally h e l d
a t a g e n e r a l e l e c t i o n a s was done h e r e ; consequently, t h e phrase
                  II
requiring              a m a j o r i t y of t h o s e v o t i n g on t h e question" was
employed t o d i s t i n g u i s h t h e c o n s t i t u t i o n a l referendum q u e s t i o n
from o t h e r g e n e r a l e l e c t i o n i s s u e s .          The language of S e c t i o n 9
m:el.ating t o submission t o t h e e l e c t o r s of i n d i v i d u a l c o n s t i t u -
t i o n a l amendments proposed by the l e g i s l a t u r e must be a t a g e n e r a l
e l e c t i o n where up t o t h r e e such amendments can be submitted a t t h e
                                                            II
same e l e c t i o n , thus t h e language                       approved by a m a j o r i t y of those
v o t i n g thereon" i s used.                   The language of S e c t i o n 8 , t h a t we
mst construe               ---   II   a m a j o r i t y of t h e e l e c t o r s v o t i n g a t t h e

e l e c t i o n " was used because a s e p a r a t e e l e c t i o n i s r e q u i r e d f o r
dpproval o r r e j e c t i o n of a c o n s t i t u t i o n proposed by a c o n s t i t u -
t i o n a l convention and t h e r e i s no need t o d i f f e r e n t i a t e between
approval o r r e j e c t i o n of a proposed c o n s t i t u t i o n a t such s e p a r a t e
d l e c t i o n and i s s u e s a t some o t h e r e l e c t i o n h e l d a t t h e same t i m e .
Accordingly, t h e s e d i f f e r e n c e s i n t h e language employed by t h e
tramers of our C o n s t i t u t i o n i n t h e d i f f e r e n t e l e c t i o n p r o v i s i o n s
qf S e c t i o n s 8 and 9 o f A r t i c l e X I X a r e no evidence of a d i f f e r i n g

i l ~ i l e n ton t h e p a r t of t h e framers, b u t a r e t h e r e s u l t of i n h e r e n t
ct311stitutional d i f f e r e n c e s i n t h e e l e c t i o n s themselves, which
L ~ L urn
     t        r e q u i r e s d i f f e r e n t language.
               F i n a l l y , iL t h e framers 0.2                Cunstitution had intei1Jec3

CL)   r e q u i r e an e x t r a o r d i n a r y m a j o r i t y f o r approval of a proposed
t : o n s t i t u t i o n submitted by an e l e c t e d c o n s t i t u t i o n a l convention,
':hey c o u l d e a s i l y have s a i d s o .             Our C o n s t i t u t i o n c o n t a i n s s e v e r a i

p r o v i s i o n s r e q u i r i n g e x t r a o r d i n a r y m a j o r i t i e s , b u t wherever such
requirement i s imposed t h e language i s l o u d , c l e a r and unaml~iguous.
Examples of such p r o v i s i o n s a r e :                Changing t h e s e a t of government
c e q u i r i n g "a v o t e of t w o - t h i r d s of a l l t h e q u a l i f i e d e l e c t o r s
af the state",             (Article X, Section 3 ) ; overriding the governor's
v e t o of a l e g i s l a t i v e a c t which r e q u i r e s t h a t such a c t s h a l l
"be r e p a s s e d by t w o - t h i r d s of b o t h houses" i n o r d e r t o become
2 E f e c t i v e , ( A r t i c l e V , S e c t i o n 40) and a s p e c i f i c d e t a i l e d pro-
zedure t h e r e f o r ( A r t i c l e VII, S e c t i o n 1 2 ) ; submission by t h e
l e g i s l a t u r e t o t h e e l e c t o r s t h e q u e s t i o n of c a l l i n g a c o n s t i t u t i o n a l
                                              II
convention which r e q u i r e s                   a v o t e of t w o - t h i r d s of t h e members
e l e c t e d t o each house",            ( A r t i c l e X I X , S e c t i o n 8 ) ; submission by t h e
L e g i s l a t u r e t o t h e e l e c t o r s of i n d i v i d u a l l e g i s l a t i v e proposed
c o n s t i t u t i o n a l amendments which r e q u i r e a v o t e of " t w o - t h i r d s of
rile members e l e c t e d t o each house",                     (Article XIX, Section 9 ) .
               W must a l s o c o n s i d e r t h e e f f e c t of r e q u i r i n g an e x t r a -
                e
~ r d i n a r ym a j o r i t y i n an e l e c t i o n by c o u n t i n g t h e e l e c t o r s who
~ o t e i s s u e s o t h e r t h a n approval o r r e j e c t i o n of t h e proposed
      on
;onstitution.              I n 18 c o u n t i e s of t h i s s t a t e more e l e c t o r s voted
 ~ it h e   proposed c o n s t i t u t i o n i n determining t h e r e q u i r e d m a j o r i t y
:or i t s a p p r o v a l , we a r e i n e f f e c t h o l d i n g t h a t t h e framers of our

d o n s t i t u t i o n i n t e n d e d t o g i v e such a b s t a i n e r s t h e s t a t u s of
 lectors v o t i n g a g a i n s t t h e proposed c o n s t i t u t i o n .                T h i s we r e f u s e
t o do i n t h e absence of a c l e a r and unmistakable requirement of

an e x t r a o r d i n a r y m a j o r i t y v o t e .
         A d d i t i o n a l l y , we must c o n s i d e r t h e p o l i c y and philosophy
o f government contained i n our C o n s t i t u t i o n a s enunciated i n

numerous c a s e s i n c l u d i n g T i n k e l v . G r i f f i n , 26 Mont, 426, 431,
68 P. 859.       There t h e Court s a i d :
         11The e x p r e s s i o n ' m a j o r i t y of t h e e l e c t o r s t h e r e o f
         v o t i n g a t an e l e c t i o n , ' e t c . , c l e a r l y means a
         m a j o r i t y of t h o s e who vote,                                       of
         a l l of t h e e l e c t o r s of t h e county, o r of t h o s e who
         v o t e upon any o t h e r i s s u e , a t t h e same o r some o t h e r
         time."         (Emphasis added).
         The philosophy of our C o n s t i t u t i o n was f u r t h e r explained
i n t h i s language from T i n k e l :
         "It i s t h e t h e o r y of our government t h a t t h o s e
         e l e c t o r s c o n t r o l p u b l i c a f f a i r s who t a k e a s u f f i -
         c i e n t i n t e r e s t t h e r e i n t o g i v e expression t o t h e i r
         views. Those who r e f r a i n from such e x p r e s s i o n a r e
         deemed t o y i e l d acquiescence,
         "In a r e c e n t c a s e t h e c o u r t of a p p e a l s of Kentucky,
         having under c o n s i d e r a t i o n a s i m i l a r c o n s t i t u t i o n a l
         ; ~ r o v i s i o n , s a i d : '1t i s a fundamental p r i n c i p l e i n
         ,>ur system of government t h a t i t s a f f a i r s a r e con-
         t r o l l e d by t h e consent of t h e governed, and, t o
         t h a t end, i t i s regarded a s j u s t and wise t h a t a
         m a j o r i t y of t h o s e who a r e i n t e r e s t e d s u f f i c i e n t l y
         L O assemble a t p l a c e s provided by law f o r t h e pur-
         pose s h a l l , by t h e e x p r e s s i o n o f t h e i r o p i n i o n , d i r e c t
          he manner i n which i t s a f f a i r s s h a l l be conducted.
         When m a j o r i t i e s a r e spoken o f , i t i s meant a m a j o r i t y
         a f those who f e e l an i n t e r e s t i n t h e government, and
         who have opinions and wishes a s t o how i t s h a l l be
         conducted, and have t h e courage t o e x p r e s s them.
         L t h a s n o t been t h e p o l i c y of our government, i n o r d e r
         t o a s c e r t a i n t h e wishes of t h e people, t o count t h o s e
         who do n o t t a k e s u f f i c i e n t i n t e r e s t i n i t s a f f a i r s
         t o v o t e upon q u e s t i o n s submitted t o them, It i s a
         rilajority of t h o s e who a r e a l i v e and a c t i v e , and ex-
         p r e s s t h e i r o p i n i o n , who d i r e c t t h e a f f a i r s of t h e
         government, n o t t h o s e who a r e s i l e n t and e x p r e s s no
         opinion i n t h e manner provided by law, i f they have
         any. Before r e a c h i n g a conclusion t h a t those who
         framed our fundamental law intended t o change a w e l l -
         s e t t l e d p o l i c y by allowing t h e v o t e r who i s s i l e n t
         dnd e x p r e s s e s no opinion on a p u b l i c q u e s t i o n t o be
         counted, t h e same a s t h e one who t a k e s an i n t e r e s t i n
         3nd v o t e s upon i t , we should be s a t i s f i e d t h a t t h e
         Language used c l e a r l y i n d i c a t e s such a purpose, t
         (Montgomery County F i s c a l Court v . Trimble, 47 SOW.
         !73, 42 L.R.A. 738.)"
         This Court r e a f f i r m e d t h e r u l e of T i n k e l i n Morse v.
Srasiitr Sounty, 44 Mont. 78, 119 P. 286.
           W e c o n s i d e r t h e c o n s t i t u t i o n a l philosophy expressed t h e r e i n
concerning t h e Montana C o n s t i t u t i o n a s v a l i d today a s i t was when
* r i g i n a l l y expressed t h r e e g e n e r a t i o n s ago.        W extend t h a t
                                                                           e
c o n s t i t u t i o n a l philosophy t o t h e i n s t a n t c a s e i n v o l v i n g A r t i c l e
                                the               i s sue
X I X , S e c t i o n 8 , a n d / m u l t i p l e / e l e c t i o n h e r e involved. Here, we
a r e simply n o t s a t i s f i e d t h a t t h e framers of our C o n s t i t u t i o n
intended t o r e q u i r e more than a simple m a j o r i t y v o t e on approval
of t h e proposed c o n s t i t u t i o n .

           Accordingly, we hold t h a t "approval by a m a j o r i t y of e l e c t o r s
v o t i n g a t t h e e l e c t i o n ' ' a s used i n A r t i c l e XIX, S e c t i o n 8 , of t h e
Montana C o n s t i t u t i o n means approval by a m a j o r i t y of t h e t o t a l
number of e l e c t o r s c a s t i n g v a l i d b a l l o t s on t h e q u e s t i o n of
approval o r r e j e c t i o n of t h e proposed 1972 Montana C o n s t i t u t i o n .
W hold t h a t i t does n o t r e f e r t o o r i n c l u d e t h o s e e l e c t o r s who
 e
f a i l e d t o e x p r e s s an opinion by a v o t e on t h a t i s s u e .               The S e c r e t a r y
of S t a t e ' s c e r t i f i c a t e shows 116,415 v o t e s i n f a v o r of t h e pro-
posed c o n s t i t u t i o n and 113,883 v o t e s a g a i n s t t h e proposed con-
s t i t u t i o n and no one contends t h e s e f i g u r e s a r e i n c o r r e c t ,            As
t h e s e f i g u r e s c a r r y a presumption of c o r r e c t n e s s by s t a t u t e ,
s e c t i o n 93-1301-7(15),           R.C,M,      1947, and a s t h e r e i s n o t h i n g t o
i n d i c a t e otherwise, we h o l d t h a t t h e proposed 1972 Montana Con-
s t i t u t i o n was approved by t h e r e q u i r e d m a j o r i t y and t h e             over nor's
proclamation t h e r e o f was c o r r e c t .
           Even under r e l a t o r s ' i n t e r p r e t a t i o n of t h e c o n s t i t u t i o n a l
requirement i n q u e s t i o n which we e x p r e s s l y r e j e c t , r e l a t o r s s t i l l
cannot p r e v a i l .      R e l a t o r s would r e q u i r e an e x t r a o r d i n a r y m a j o r i t y
t o approve t h e proposed 1972 Montana C o n s t i t u t i o n , i . e . ,                   a
r i ~ a j o r i t yof t h e t o t a l number of e l e c t o r s v o t i n g a t t h e s p e c i a l
c o n s t i t u t i o n a l e l e c t i o n on any i s s u e .   The S e c r e t a r y of S t a t e ' s
c e r t i f i c a t e of t h e a b s t r a c t of v o t e s a s determined by t h e s t a t e
                                       11
canvassing board shows                  T o t a l number of e l e c t o r s v o t i n g . 237,600"
which r e l a t o r s contend must be accepted a s c o r r e c t by s t a t u t e .
This f i g u r e i s c l e a r l y i n c o r r e c t even under r e l a t o r s ' i n t e r p r e -
t d t i o n of A r t i c l e X I X , S e c t i o n 8 .

                The S e c r e t a r y of S t a t e by l e t t e r d a t e d June 2, 1972,
i - n s ~ i u c t e d h e county c l e r k s and r e c o r d e r s of each county t o
                     t
' ' e n t e r t h e t o t a l number of e l e c t o r s who a r e l i s t e d on t h e p o l l
books f o r t h e s e p a r a t e e l e c t i o n on t h e proposed c ' o n s t i t u t i o n on
t h e f r o n t of t h e a b s t r a c t book f o r t h a t e l e c t i o n " .              The a f f i d a v i t
of t h e members of t h e s t a t e canvassing board i n d i c a t e s t h a t
the phrase " ' T o t a l number of e l e c t o r s v o t i n g ' , a s used i n s a i d

canvass and c e r t i f i c a t e , r e f e r s t o t h e t o t a l number of e l e c t o r s
dppearing a t t h e p o l l s and r e c e i v i n g b a l l o t s , p l u s t h e number
V     J   e~l e c t o r s r e c e i v i n g and r e t u r n i n g absentee b a l l o t s .     "     The
~ 2 f i d a v i tof t h e S e c r e t a r y of S t a t e i s t o t h e same e f f e c t ,
                An " e l e c t o r " i s a person p o s s e s s i n g t h e l e g a l q u a l i f i c a -
5 ~ ' ~h a t e n t i t l e him t o v o t e .
      t s                                                   S t a t e ex r e l . Lang v . F u r n i s h ,
$3 Mont. 28, 134 P, 297.                        The word "voting" means t h e a f f i r m a t i v e
ac;        of marking o n e ' s b a l l o t p r o p e r l y and d e p o s i t i n g i t i n t h e
bdLlot box i n conformity w i t h t h e e l e c t i o n laws.                            Goodell v .

~ d i t h
        Basin County, 70 Mont. 222, 224 P. 1110; I4addox v. Board
149 P.2d 1 1 2 .                            Thus " e l e c t o r s
~ o t i n g n t h e e l e c t i o n " w i t h i n t h e meaning of A r t i c l e X I X , S e c t i o n
           i

3 , of t h e Montana C o n s t i t u t i o n means t h o s e persons e n t i t l e d t o
v o t e who c a s t a p r o p e r l y marked b a l l o t which i s counted i n t h e
election.             E l e c t o r s c a s t i n g blank b a l l o t s , u n i n t e l l i g i b l e b a l l o t s ,
                                                                                               II
f u u l e d , v o i d , o r i l l e g a l b a l l o t s a r e n o t included a s                    electors
v v t i n g i n t h e e l e c t i o n " because t h e i r b a l l o t s a r e n o t e n t i t l e d
to be counted i n t h e e l e c t i o n .                 See s e c t i o n 23-4002(4) and
; e c t i o n 23-4003(5), R.C.M.                  1947; Peterson v. B i l l i n g s , 109 Mont.
390, 96 P.2d 922; Heyfron v . Mahoney, 9 Mont. 497, 24 P. 93.
L'hus, i t i s n o t t h e t o t a l number of e l e c t o r s appearing a t t h e p o l l s
and r e c e i v i n g b a l l o t s a s l i s t e d i n t h e p o l l            books t h a t c o n s t i t u t e s
the t o t a l number of " e l e c t o r s v o t i n g i n the e l e c t i o n " , b u t t h e
i d i d 1 number of e l e c t o r s c a s t i n g properly rnarked b a l l o t s t h a t

I r e counted i n t h e e l e c t i o n .         Accordingly, t h e f i g u r e of 237,600
!abeled " t o t a l number of e l e c t o r s v o t i n g a t t h e e l e c t i o n " on t h e
S e c r e t a r y of S t a t e ' s c e r t i f i c a t e i s demonstrably i n c o r r e c t , and
the disputable              s t a t u t o r y presumption of c o r r e c t n e s s of such
f i g u r e (Section 93-1301-7(15)) must y i e l d t o t h e f a c t s .
            What t h e n , under r e l a t o r s ' i n t e r p r e t a t i o n of A r t i c l e X I X ,
S e c t i o n 8 , i s t h e c o r r e c t f i g u r e on t h e t o t a l number of e l e c t o r s
voting a t the e l e c t i o n ?         W can make t h a t d e t e r m i n a t i o n on t h e
                                          e
~ u a t e r i a l sb e f o r e us.   I f we t a k e t h e t o t a l number of e l e c t o r s
wha c a s t b a l l o t s t h a t were counted on t h e i s s u e r e c e i v i n g t h e
i a r g e s t t o t a l v o t e , t h i s should approximate t h e t o t a l number of
electors voting i n the election.                        On a s t a t e w i d e b a s i s , t h e i s s u e
of approval o r r e j e c t i o n of t h e proposed c o n s t i t u t i o n r e c e i v e d
the h i g h e s t t o t a l . v o t e , 116,415 "for" and 113,883 "against",                          or
   t o t a l v o t e of 230,298.
            However, the S e c r e t a r y of S t a t e ' s p r i n t e d r e p o r t of t h e
sificial canvass, county by county, d i s c l o s e s t h a t t h e e l e c t o r s
i n 18 of Montana's 56 c o u n t i e s c a s t a h i g h e r t o t a l v o t e on t h e
gambling i s s u e than on t h e i s s u e of approval o r r e j e c t i o n of t h e
proposed c o n s t i t u t i o n ,      I n t h o s e 18 c o u n t i e s 290 more e l e c t o r s
c a s t v a l i d v o t e s t h a t were counted on t h e gambling i s s u e than
upon t h e i s s u e of t h e proposed c o n s t i t u t i o n ; no o t h e r i s s u e on
t h e b a l l o t i n t h e s p e c i a l c o n s t i t u t i o n a l e l e c t i o n r e c e i v e d more
~ o t a v o t e s cast and counted i n any county, w i t h t h i s exception.
        l

l'hese 290 e l e c t o r s must b e added t o t h e s t a t e w i d e t o t a l of
e i e c t o r s v o t i n g on approval o r r e j e c t i o n of t h e proposed c o n s t i -
t u t i o n (230,298) i n o r d e r t o g e t t h e t o t a l number of e l e c t o r s
v o r i n g i n t h e e l e c t i o n , 230,588.        As more than one-half of
t h i s 230,588 f i g u r e voted "for" t h e proposed c o n s t i t u t i o n (116,415),
    "a majority of the electors voting at the election" voted for
    the proposed 1972 Montana Constitution, even under relatorsf
    interpretation of Article XIX, Section 8, of ~ontana's present
    Cunstitution.
               The other issues raised not being germane to our decision
    herein they need not be discussed nor determined in this opinion,




                                                             Associate Justice




   W Concur:
    e



    - I _ - _ - - - - - - - - - - - - - - - - - - - - - - - - - - - -




-Chief            Justice




    .................................
         Associate Justices.
Xr. Chief J u s t i c e James T. H a r r i s o n and M r . J u s t i c e Wesley
Castles dissenting:

           W dissent.
            e
           The m a j o r i t y o p i n i o n s t a t e s h he c r u x of t h e i s s u e i s
whether t h e u n d e r l i n e d quoted language r e q u i r e s a m a j o r i t y of
e l e c t o r s v o t i n g on approval o r r e j e c t i o n of t h e proposed c o n s t i -
t u t i o n o r whether i t r e q u i r e s some o t h e r m a j o r i t y . " W would
                                                                                e
h o l d t h a t t h e quoted language "a m a j o r i t y of t h e e l e c t o r s v o t i n g
a t t h e e l e c t i o n " , means j u s t what i t s a y s .         The m a j o r i t y o p i n i o n
goes on t o s a y h here i s a b s o l u t e l y n o t h i n g t o i n d i c a t e t h a t t h e
framers had i n mind a m u l t i p l e i s s u e b a l l o t wherein c o n t i n g e n t
a l t e r n a t i v e i s s u e s would be submitted t o t h e e l e c t o r s i n a d d i t i o n
t o t h e primary q u e s t i o n of approval o r r e j e c t i o n of t h e proposed
constitution i t s e l f .           The b e s t t h a t can be s a i d f o r r e l a t o r s i s
t h a t t h e quoted language i s ambiguous when r e a d i n c o n n e c t i o n
w i t h t h e e n t i r e c o n s t i t u t i o n a l p r o v i s i o n r e l a t i n g t o submission
                                                                         rI
o f t h e proposed c o n s t i t u t i o n t o t h e e l e c t o r s .

           The m a j o r i t y o p i n i o n t h e n goes on t o s a y t h e language
i s not ambiguous b u t i s c l e a r , and t h a t t h e r e a s o n f o r t h e d i f -
f e r e n c e i n language between t h e t h r e e p r o v i s i o n s i n A r t i c l e X I X ,
                                                                              II
S e c t i o n s 8 and 9 of t h e Montana C o n s t i t u t i o n i s               r e a d i l y apparent".
           T h i s i s t h e f o u r t h c a s e t o be b e f o r e t h i s Court i n v o l v i n g
izhe e f f o r t t o amend, r e v i s e , o r a l t e r t h e C o n s t i t u t i o n of t h i s

state.       The i n t e r p r e t a t i o n and language of each of t h e p r e v i o u s
t h r e e c a s e s was c o n s i s t e n t .   But now, we d e p a r t from t h a t c o n s i s t e n c y .
The t h r e e previous a r e :            42nd Leg. Assembly v . Lennon, 156 Mont. 416,
4 2 7 , 431, 481 P.2d 330; Mahoney v , Murray,                                Mon t    .       ,   496
P.2d 1120, 29 St.Rep.                289; S t a t e ex r e l . Kvaalen v. G r a y b i l l ,

--A
        Mont   .           ,   496 P.2d 1127, 29 S t . Rep. 313.
           I n Lennon, M. J u s t i c e Haswell had t h i s t o s a y :
                        r
       It
        kt issue is whether the phrase requiring that
       constitutional delegates be I elected in the same
                 s members of the house of representatives
       appearin /~rticleXIX, section 8 of the Constitution
       nanner
       refers only to constitutional requirements for the
       dlection of state representatives, or whether it en-
       compasses both constitutional and statutory require-
       ~ientsfor election of state representatives. We hold
       chat the phrase 1 elected in the same manner' means
       ~xactlywhat it plainly says----  that constitutional
       delegates are required to be elected by the same
       llection procedures applicable to election of members
       df the house of representatives without limitation as
       to the source of such election procedures be they con-
       stitutional or statutory, Had the framers of the
       Constitution intended to limit this phrase to constitu-
       tional requirements only, they would hardly have used
       this particular language knowing that the Constitution
       contained only broad requirements for elections in
       general without specific constitutional procedures
       applicable to election of representatives. By their
       language coupled with the absence of specific consti-
       tutional procedures applicable to the election of
       representatives, the framers of our Constitution must
       have intended the requirement to apply to statutory
       election procedures for representatives to be subse-
       quently enacted by the legislature and amended from
       time to time. We remain unimpressed with the applic-
       ability to Montana of three cited cases from other
       states to the contrary: Livingston v. Ogilvie, 43 I11.2d
       9, 250 N.E.2d 138; Baker v. Moorhead, 103 Neb. 811, 174
       il.W. 430; and In re Opinion of the Justices, 76 N.H. 586,
       79 A. 29. These holdings are understandable under their
       particular state history and their particular constitu-
       tional provisions, but their application to Montana in
       the light of its history and constitutional provisions
       is entirely unwarranted."
       And further:
       "A further observation, albeit unsolicited, is that
       since the referendum uses the language 1 revise, alter,
       or amend the constitution' it must have been contem-
       plated that the work of the convention might be partial
       or total and that the individual parts might be sub-
       mitted to the people. Therefore each Article might be
       separately submitted. I I
       Yet here, in the majority opinion, Mr. Justice Haswell
states that there is nothing to indicate the framers had in mind
a multiple issue ballot.   He must have forgotten what he wrote in
Lennon. Also, he must have ignored the plain meaning of the language
in Sections 8 and 9, Article X.IX.
       Following is our view of the law and our resolution of the
problem at issue.   The issue is a narrow one but the solution is
difficult.
A r t i c l e X I X , Section 8 , s t a t e s :
rI
  The l e g i s l a t i v e assembly may a t any t i m e , by a
v o t e of t w o - t h i r d s of t h e members e l e c t e d t o each
house, submit t o t h e e l e c t o r s of t h e s t a t e t h e
q u e s t i o n whether t h e r e s h a l l be a convention t o
r e v i s e , a l t e r , o r amend t h i s c o n s t i t u t i o n ; and
i f a m a j o r i t y of t h o s e v o t i n g on t h e q u e s t i o n s h a l l
d e c l a r e i n f a v o r of such convention, t h e l e g i s l a t i v e
assembly s h a l l a t i t s n e x t s e s s i o n provide f o r t h e
c a l l i n g t h e r e o f . The number of members of t h e con-
v e n t i o n s h a l l be t h e same a s t h a t of t h e house of
r e p r e s e n t a t i v e s , and t h e y s h a l l be e l e c t e d i n t h e
same manner, a t t h e same p l a c e s , and i n t h e same
d i s t r i c t s . The l e g i s l a t i v e assembly s h a l l i n t h e
a c t c a l l i n g t h e convention d e s i g n a t e t h e day, hour
and p l a c e of i t s meeting, f i x t h e pay of i t s members
and o f f i c e r s , and provide f o r t h e payment of t h e
same, t o g e t h e r w i t h t h e n e c e s s a r y expenses of t h e
convention. Before proceeding, t h e members s h a l l
t a k e an o a t h t o s u p p o r t t h e c o n s t i t u t i o n of t h e
United S t a t e s and of t h e s t a t e of Montana, and t o
f a i t h f u l l y d i s c h a r g e t h e i r d u t i e s a s members of t h e
convention. The q u a l i f i c a t i o n s of members s h a l l be
t h e same a s of t h e members of t h e s e n a t e , and vacan-
c i e s o c c u r r i n g s h a l l be f i l l e d i n t h e manner provided
f o r f i l l i n g v a c a n c i e s i n t h e l e g i s l a t i v e assembly.
Said convention s h a l l meet w i t h i n t h r e e months a f t e r
such e l e c t i o n and p r e p a r e such r e v i s i o n s , a l t e r a t i o n s
o r amendments t o t h e c o n s t i t u t i o n a s may be deemed
n e c e s s a r y , which s h a l l be submitted t o t h e e l e c t o r s
f o r t h e i r r a t i f i c a t i o n o r r e j e c t i o n a t an e l e c t i o n
appointed by t h e convention f o r t h a t purpose, n o t
l e s s t h a n two n o r more t h a n s i x months a f t e r t h e
adiournment t h e r e o f ; and u n l e s s s o submitted -                and
q r o v e d by a m a j o r i t y of t h e e l e c t o r s v o t i n g a t t h e
e l e c t i o n , no such r e v i s i o n , a l t e r a t i o n o r amendment
s h a l l take effect,"               (Emphasis s u p p l i e d )
A r t i c l e XIX, Section 9 , s t a t e s :
"Amendments t o t h i s c o n s t i t u t i o n may be proposed
i n e i t h e r house of t h e l e g i s l a t i v e assembly, and
i f t h e same s h a l l be voted f o r by t w o - t h i r d s of
t h e members e l e c t e d t o each house, such proposed
amendments, t o g e t h e r w i t h t h e a y e s and nays of each
house t h e r e o n , s h a l l be e n t e r e d i n f u l l on t h e i r
r e s p e c t i v e j o u r n a l s ; and t h e s e c r e t a r y of s t a t e s h a l l
cause t h e s a i d amendment o r amendments t o be pub-
l i s h e d i n f u l l i n a t l e a s t one newspaper i n each
county ( i f such t h e r e b e ) f o r t h r e e months p r e v i o u s
t o t h e n e x t g e n e r a l e l e c t i o n f o r members t o t h e
l e g i s l a t i v e assembly; and a t s a i d e l e c t i o n t h e s a i d
amendment o r amendments s h a l l b e submitted t o t h e
q u a l i f i e d e l e c t o r s of t h e s t a t e f o r t h e i r a p p r o v a l
or r e j e c t i o n and such a s a r e approved by a m a j o r i t y
of t h o s e v o t i n g t h e r e o n s h a l l become p a r t of t h e
c o n s t i t u t i o n . Should more amendments than one be
     -



submitted a t t h e same e l e c t i o n , t h e y s h a l l be s o
prepared and d i s t i n g u i s h e d by numbers o r o t h e r w i s e t h a t
each can be v o t e d upon s e p a r a t e l y ; provided, however,
t h a t n o t more t h a n t h r e e amendments t o t h i s c o n s t i t u -
t i o n s h a l l be submitted a t t h e same e l e c t i o n . " (Emphasis
supplied)
                  I n t h e foregoing quoted S e c t i o n s 8 and 9 of A r t i c l e X I X ,
t h e unJ.erlined p o r t i o n s show t h e s e d i s t i n c t language d i f f e r e n c e s :
                  S e c t i o n 8.          I n a c a l l f o r a convention---- t h o s e v o t i n g
13n t h e q u e s t i o n .

                  S e c t i o n 8.          I n a p p r o v a l of a r e v i s i o n - - - - t h e e l e c t o r s
voting a t the election.
                  Section 9 ,               I n approval of amendments                  ---- Those       voting
thereon.
                  Our c o n s t i t u t i o n a l p r o v i s i o n s on v o t i n g i n d i f f e r e n t t y p e s
o f e l e c t i o n s have oth.er examples of v a r y i n g language u s e d , e . g . :

                  A r t i c l e X , S e c t i o n 2,concerning t h e permanent s e a t of
                                 II
government----                        t h e m a j o r i t y of a l l t h e v o t e s upon s a i d q u e s t i o n 1 ' ;
                  A r t i c l e X , S e c t i o n 3 concerning a change of t h e s e a t of
government               - - - - "a       v o t e of t w o - t h i r d s of a l l t h e q u a l i f i e d e l e c t o r s
o f t h e s t a t e v o t i n g on t h a t q u e s t i o n " ;
                  A r t i c l e X I I , S e c t i o n 9 , c o n c e r n i n g a s t a t e w i d e t a x r a t e of
                         II
2 mills----                   a m a j o r i t y of a l l v o t e s c a s t f o r and a g a i n s t i t " ;
                  A r t i c l e X I I I , S e c t i o n 2 , concerning d e b t l i m i t                ----      II
                                                                                                                       a
incljority of t h e v o t e s c a s e f o r and a g a i n s t i t 1 ' ;
                  A r t i c l e X I I I , S e c t i o n 5 , concerning county d e b t l i m i t                            ----
!'a m a j o r i t y of t b e l e c t o r s t h e r e o f , v o t i n g a t an e l e c t i o n t o be
                           ~
?rovided by law";
                  A r t i c l e X V I , S e c t i o n 2, concerning removal of a county s e a t
-----        II
                  a m a j o r i t y of t h e q u a l i f i e d e l e c t o r s of t h e county a t a
g e n e r a l e l e c t i o n on a p r o p o s i t i o n t o remove t h e county s e a t , s h a l l
vOte    therefor";
                  A r t i c l e X V I , S e c t i o n 8 , concerning c o n s o l i d a t i o n of c o u n t i e s
----    I1
             a m a j o r i t y v o t e of +
                                          :              ?
                                                         ;   f
                                                             :   e l e c t o r s i n each county         fc   9
                                                                                                              :            ex-
pressed a t a g e n e r a l o r s p e c i a l e l e c t i o n h e l d                    ?
                                                                                         ;   ?
                                                                                             ;   ;?".

                  The b a s i c i s s u e b e f o r e t h i s Court should r e q u i r e u s t o
determine t h e i n t e n t of t h e framers of t h e Montana C o n s t i t u t i o n

when t h e y adopted S e c t i o n 8 of A r t i c l e XTX a t t h e c o n s t i t u t i o n a l
convention, August 1 7 , 1889.                      That s e c t i o n r e a d s i n p a r t :
               ,
               ,
            11,l-   J;
                       and u n l e s s so submitted and approved by
                         J
                         ;


            a m a j o r i t y of t h e e l e c t o r s v o t i n g a t - t h e e l e c k i o n ,
            no such r e v i s i o n , a l t e r a t i o n o r amendment s h a l l
            fake e f f e c t . II
            The t r a d i t i o n a l r u l e s        c o n s t r u c t i o n i n c a s e s of t h i s
k i n d have been s u c c i n c t l y s e t f o r t h i n t h e c l a s s i c d e c i s i o n Knight
v . S h e l t o n , (E.D.Ark.1305),               134 Fed. 423, 426, wherein t h e c o u r t
w a s c o n f r o n t e d w i t h t h e c o n s t r u c t i o n of t h e c o n s t i t u t i o n a l p r o v i -
s i o n of t h e Arkansas C o n s t i t u t i o n concerning amendment t o i t s
constitution.                There t h e c o u r t summarized:
           "1. There a r e c e r t a i n r u l e s of law which a r e s o
           w e l l s e t t l e d t h a t i t i s unnecessary t o r e f e r t o
           a u t h o r i t i e s t o s u s t a i n them. Among t h e s e a r e t h e
            following: A C o n s t i t u t i o n can be amended o n l y i n
           f h e mode t h e r e i n p r e s c r i b e d . The c o n s t r u c t i o n of
           c o n s t i t u t i o n a l p r o v i s i o n s i s governed by t h e same
           r u l e s which apply t o t h e c o n s t r u c t i o n of s t a t u t e s .
           The language used i s t o be given t h e n a t u r a l
           s i g n i f i c a t i o n t h a t t h e words imply, i n t h e o r d e r
           and grammatical arrangement i n which t h e framers
           used them, and i f , t h u s r e g a r d e d , t h e words convey
           a d e f i n i t e meaning which i n v o l v e s no a b s u r d i t y , and
           no c o n t r a d i c t i o n between p a r t s of t h e same w r i t i n g ,
           t h e n t h e meaning a p p a r e n t upon t h e f a c e of t h e i n -
           strument i s t h e one which a l o n e c o u r t s a r e a t l i b e r t y
           L O say was intended t o be conveyed.                       I f t h e r e i s no
           ambiguity i n t h e language u s e d , t h e r e i s n o t h i n g t o
           c o n s t r u e , and c o u r t s must f o l l o w t h e l e t t e r of t h e
           C o n s t i t u t i o n . I t i s only when t h e language used i s
           n o t c l e a r o r unambiguous t h a t c o u r t s a r e p e r m i t t e d t o
           r e s o r t t o t h e r u l e s of c o n s t r u c t i o n which govern
           c o u r t s i n a s c e r t a i n i n g t h e i n t e n t of t h e framers.
           I f any of t h e p r o v i s i o n s a r e u n j u s t , s o t h a t t h e i r
           enforcement w i l l work a h a r d s h i p t o any c l a s s of
           p e r s o n s , t h e remedy must come from t h e people who
           have adopted them. C o n s t r u c t i o n can f u r n i s h no
           remedy under our system of government. I I
            Under S e c t i o n 8 , t h e n a t u r a l s i g n i f i c a n c e of t h e p h r a s e
" m a j o r i t y of t h e e l e c t o r s v o t i n g a t t h e e l e c t i o n " i s t h a t t o d e t e r -
mine whether t h e proposed c o n s t i t u t i o n was adopted, you count t h e
t o t a l number of e l e c t o r s v o t i n g a t t h e e l e c t i o n , and one-half p l u s
one must have voted f o r t h e measure o r i t f a i l s .

           W s h a l l a n a l y z e t h i s i n t e r p r e t a t i o n on which, a t f i r s t b l u s h ,
            e
the a u ~ h o r i t i e smay seem t o b e s p l i t , b u t t h e r e i s something we
f e e l r e c o n c i l e s any a p p a r e n t v a r i a n c e i n t h e c a s e s .      That p o i n t i s
t h a t Nontana i n t h e r e c e n t e l e c t i o n of June 6 , 1972, t r e a t e d t h e
v o t e on t h e proposed c o n s t i t u t i o n and t h e t h r e e m a t t e r s submitted
w i t h i t a s a s e p a r a t e e l e c t i o n from t h e r e g u l a r primary.              The f a c t
t h a t t h e c o n s t i t u t i o n a l e l e c t i o n was a s e p a r a t e one i s c o n c l u s i v e l y
e s t a b l i s h e d by t h e mandatory requirement of A r t i c l e X I X , S e c t i o n 8 ,
which s t a t e s t h e r a t i f i c a t i o n o r r e j e c t i o n by t h e people must be
                                                       I1
by an e l e c t i o n " f o r t h a t purpose.                This i s more c l e a r l y p o i n t e d
out when i t i s found t h a t t h e p o l l books d i s c l o s e more people voted
i n t h e r e g u l a r primary than voted on t h e c o n s t i t u t i o n a l i s s u e .
Also, t h e f a c t s a r e t h a t t h e r e was a g r e a t v a r i a n c e i n t h e number
of people who voted on t h e o t h e r t h r e e m a t t e r s r e f e r r e d and on

t h e proposed c o n s t i t u t i o n i t s e l f , so i t would b e pure c o n j e c t u r e
t o determine who voted on t h e c o n s t i t u t i o n and who d i d n o t .
           A l l b r i e f s touching t h e p o i n t a t i s s u e h e r e d i s c u s s two
PIontana c a s e s , Tinkel v. G r i f f i n , 26 Mont. 426, 68 P. 859 and
Morse v. G r a n i t e County, 44 Mont. 78, 119 P. 286.                              W s h a l l discuss
                                                                                      e
t h e s e c a s e s l a t e r a f t e r f i r s t t u r n i n g our a t t e n t i o n t o o t h e r a u t h o r i -
ties.
           S t a t e ex r e l . Hayman v. S t a t e E l e c t i o n Board, (1938), 181
Okla. 622, 75 P.2d 861,862,864, i s a c a s e i n which a c o n s t i t u t i o n a l
amendment was submitted t o t h e v o t e r s , and t h e c o n s t i t u t i o n of
Oklahoma provided, i n p a r t :
           " I f a m a j o r i t y of a l l t h e e l e c t o r s v o t i n g a t
           such e l e c t i o n s h a l l v o t e i n f a v o r of any amend-
           ment t h e r e t o , i t s h a l l thereby become a p a r t of
           t h e C o n s t i t u t i o n . I1
OIclahoma a l s o has a s t a t u t e which makes every p r e c i n c t e l e c t i o n
board r e t u r n t o t h e county e l e c t i o n board t h e t o t a l number of
e l e c t o r s v o t i n g a t t h e e l e c t i o n so t h e s t a t e e l e c t i o n board could
c e r t i f y t h e t o t a l number of b a l l o t s c a s t a t t h e p a r t i c u l a r e l e c t i o n .
The same s t a t u t e r e q u i r e s t h e county e l e c t i o n boards t o r e c o r d t h e
number of b a l l o t s s p o i l e d o r n o t v o t e d , a l l of which i s r e p o r t e d
t o t h e s t a t e e l e c t i o n board.       The proposed amendment r e c e i v e d a
a f f i r m a t i v e v o t e of 379,405, and a n e g a t i v e v o t e of 219,996.                    The
t o t a l v o t e s c a s t a s shown by t h e c e r t i f i c a t e was 767,745 v o t e s ,
and t h e e l e c t i o n board determined t h a t t h e amendment d i d n o t pass.
An a c t i o n was brought, and t h e Oklahoma Supreme Court h e l d t h a t
t h e e l e c t i o n board was c o r r e c t .      The Supreme Court r e f u s e d t o
i s s u e t h e w r i t t o change what t h e e l e c t i o n board had r e p o r t e d ,
and among o t h e r t h i n g s made t h e following o b s e r v a t i o n :
            "Under t h i s suggested method, no e l e c t o r would
            b e considered who d i d n o t v o t e on t h e o f f i c e o r
            measure r e c e i v i n g t h e h i g h e s t v o t e , thereby
            e l i m i n a t i n g many v o t e r s who, i r k t h e i n s t a n t c a s e ,
            voted only S t a t e , county, o r p r e c i n c t b a l l o t s .
            The inaccuracy and f a l l i b i l i t y of t h i s method
            a r e conspicuously apparent. They a s s e r t t h a t
            t h i s number should a r b i t r a r i l y be considered a s
            r e p r e s e n t i n g t h e number of I e l e c t o r s v o t i n g a t
            such e l e c t i o n . '       This i s p r e d i c a t e d upon a pre-
            sumption which i s significant:ly c o n t r a r y t o t h e
            a c t u a l and admitted f a c t s a s presented i n t h i s
            c a s e . B t h i s method every v o t e r appearing a t
                            y
            t h e p o l l s who d i d n o t s e e f i t t o c a s t a v o t e f o r
            p r e s i d e n t i a l e l e c t o r s , b u t who may have voted f o r
            every o t h e r S t a t e o f f i c e r , o r county o r p r e c i n c t
            o f f i c e r , o r on t h e submitted amendment i t s e l f , i s
            e l i m i n a t e d from c o n s i d e r a t i o n a s an I e l e c t o r v o t i n g
            a t such e l e c t i o n . 1 This i s i n d i r e c t d i s c o r d w i t h
            t h e theory conceded by a l l p a r t i e s t o t h i s proceeding
            t h a t every v o t e r appearing a t t h e p o l l s and c a s t i n g
            a v o t e f o r o r a g a i n s t any c a n d i d a t e o r measure sub-
            m i t t e d i s t o be considered i n determining t h e t o t a l
            number of ' e l e c t o r s v o t i n g a t such e l e c t i o n . " '
             (Emphasis s u p p l i e d ) .
            I n People v. Stevenson, (1917), 281 I l l . 17, 117 N.E.                               747,
749, a c o n s t i t u t i o n a l amendment had been submitted t o t h e v o t e r s
by t h e l e g i s l a t u r e .   The canvassing board r e t u r n e d t h a t 1,343,381 male
e l e c t o r s voted a t t h e e l e c t i o n ; 656,782 voted f o r t h e proposed amend-
ment, and 295,782 voted a g a i n s t i t .                 The canvassing board then
determined t h e h i g h e s t number of v o t e s c a s t f o r t h e members of t h e
l e g i s l a t i v e assembly, and s i n c e t h e v o t e on t h e c o n s t i t u t i o n a l
amendment was more than h a l f of t h e v o t e f o r t h e members of t h e
assembly, a s f i g u r e d by t h e i r formula, t h e canvassing board de-
termined t h a t t h e amendment had been adopted.                          The t r i a l c o u r t r e -
viewed t h e d e c i s i o n of t h e canvassing board and determined t h a t t h e
amendment had n o t been adopted.                    I n affirming t h i s decision, the
a p p e l l a t e c o u r t d i s c u s s e d t h e 1818 C o n s t i t u t i o n of I l l i n o i s and t h e
1848 C o n s t i t u t i o n of I l l i n o i s .   The d e c i s i o n was given under S e c t i o n
     A r t i c l e 14, of t h e C o n s t i t u t i o n of 1870, which provided t h a t
" i f a m a j o r i t y v o t i n g a t t h e e l e c t i o n r ' voted f o r t h e amendment, i t
was c a r r i e d .   The Court made t h e following o b s e r v a t i o n s :
           "It seems t o us t h a t t h e people who r e a d and voted
           on t h e adoption of t h e C o n s t i t u t i o n would n o t have
           understood i t t o mean t h a t an e l e c t i o n a t v ~ h i c ha
           c o n s t i t u t i o n a l amendment was voted on, whether i t
           was adopted o r r e j e c t e d , was t o b e determined by t h e
           v o t e of t h o s e , o n l y , who voted f o r members of t h e
            ;enera1 Assembly. A more reasonable understanding,
           r e q u i r i n g no c o n s t r u c t i o n o r c o n j e c t u r e , would seem
           t o be t h a t t h e amendment must r e c e i v e a m a j o r i t y of
           che v o t e s c a s t a t t h e e l e c t i o n .


           "The i n t e n t i o n t o which f o r c e i s given i n c o n s t r u i n g
           c o n s t i t u t i o n a l p r o v i s i o n s i s t h a t vihich i s embodied
           and expressed i n t h e language of t h e p r o v i s i o n s .
           11
             As a C o n s t i t u t i o n i s dependent upon adoption by
           che people, t h e language used w i l l be understood
           i n t h e sense most obvious t o t h e common understanding.
           "The language and words of a C o n s t i t u t i o n , u n l e s s t h e y
           be t e c h n i c a l words and phrases, w i l l be given e f f e c t
           according t o t h e i r u s u a l and o r d i n a r y s i g n i f i c a t i o n ,
           and c o u r t s w i l l n o t d i s r e g a r d t h e p l a i n and o r d i n a r y
           meaning of t h e words used, t o s e a r c h f o r some o t h e r
           c o n j e c t u r a l i n t e n t i o n . 6 R.C.L. 52; Law v . People,
           87 I l l . 385; H i l l s v. C i t y of Chicago, 60 111.86."
           The Wyoming Supreme Court i n S t a t e ex r e l . B l a i r v.
Srooks, (1909), 1 7 Wyo. 344, 99 P. 874, considered a v o t e on a
c o n s t i t u t i o n a l amendment.    The Wyoming C o n s t i t u t i o n , i n A r t i c l e 20,
S e c t i o n 1, r e q u i r e s t h a t an amendment r e c e i v e a m a j o r i t y of t h e
electors.         I t appeared t h a t 37,561 v o t e s were c a s t a t an e l e c t i o n
on a c o n s t i t u t i o n a l amendment and 12,160 voted i n f a v o r of t h e

amendment, and 1,3G3 voted a g a i n s t t h e amendment.                        The Court ob-
served t h a t t h e c a s e s a r e i n c o n f l i c t , b u t t h a t t h e language used
i n t h e Wyoming C o n s t i t u t i o n r e f e r r e d t o t h e e l e c t o r s of t h e s t a t e
sa   t h a t t h e matter must c a r r y by more than a m a j o r i t y of t h o s e
v o t i n g on t h e p r o p o s i t i o n , and i t must be a m a j o r i t y of t h o s e who
showed themselves t o be e l e c t o r s .
           I n Green v. S t a t e Board of Canvassers, (1896), 5 I d a . 130,
47 P. 259,260, t h e Supreme Court of Idaho had b e f o r e i t a c o n s t i -
t u t i o n a l amendment which was voted upon by t h e e l e c t o r a t e of Idaho
 t o g i v e women suffrage,;               12,126 voted f o r and 6 , 2 8 2 voted a g a i n s t .
The board of canvassers r e p o r t e d t h e amendment a s n o t b e i n g adopted
and an a c t i o n ensued.               The Idaho S t a t e C o n s t i t u t i o n c o n t a i n s a
                                                                  II
p r o v i s i o n t h a t amendments a r e approved                    i f a m a j o r i t y of t h e
e l e c t o r s s h a l l r a t i f y t h e same".        Idaho a l s o h a s i n A r t i c l e 20,
S e c t i o n 3 , a p r o v i s i o n s i m i l a r t o o u r s , " i f a m a j o r i t y of a l l t h e
e l e c t o r s v o t i n g a t s a i d e l e c t i o n s h a l l have voted f o r a convention
-7-   .a
       >
      sb   7k.      The Idaho Court made a g r e a t d i s t i n c t i o n between t h e
meaning of t h e two p r o v i s i o n s and made t h e following o b s e r v a t i o n
which i s important h e r e because of t h e s i m i l a r i t y of t h e language
cons t r u e d            t h a t t o be construed i n t h e i n s t a n t c a s e :
                 " I f t h e y were, a s counsel f o r defendants contend,
                 intended t o mean t h e same t h i n g , why was n o t t h e
                 same language used? W know of no r u l e of c o n s t r u c -
                                                       e
                 t i o n , nor h a s our a t t e n t i o n been c a l l e d t o any, t h a t
                 would warrant us i n a r b i t r a r i l y saying t h a t t h e language
                 used i n t h e two s e c t i o n s was intended t o mean t h e same
                 t h i n g . O t h e c o n t r a r y , t h e reason seems t o u s t o be
                                   n
                 t h e o t h e r way. W can understand why t h e makers of t h e
                                                 e
                 c o n s t i t u t i o n should apply a d i f f e r e n t and more s t r i n g e n t
                 r u l e i n t h e adoption of a c a l l f o r a c o n s t i t u t i o n a l con-
                 v e n t i o n from what they would i n t h e m a t t e r of a mere
                 amendment, I t i s t r u e , t h e amendment under c o n s i d e r a -
                 t i o n i s one of v a s t importance, b u t s o , l i k e w i s e a r e
                 t h e o t h e r amendments submitted a t he same time. With
                 t h e c h a r a c t e r o r importance of t h e amendment we have
                 nothing t o do i n t h i s c o n s i d e r a t i o n . Was t h e amendment
                 adopted a s r e q u i r e d by t h e terms and p r o v i s i o n s of t h e
                 c o n s t i t u t i o n ? To h o l d t h a t i t was n o t i s v i r t u a l l y t o
                 s a y t h a t no amendment of t h e c o n s t i t u t i o n i s p r a c t i c a b l e .
                 I n f a c t , counsel do n o t s t r e n u o u s l y contend f o r a con-
                 s t r u c t i o n i n v o l v i n g such a conclusion, b u t r a t h e r i n s i s t
                 t h a t t h e words ' m a j o r i t y of t h e e l e c t o r s , I i n s e c t i o n 1,
                 should be construed t o mean t h e same a s t h e words ' m a j o r i t y
                 of a l l t h e e l e c t o r s v o t i n g a t such e l e c t i o n , 1 i n s e c t i o n
                 3. Even t h e a u t h o r i t i e s c i t e d by counsel do n o t go t o
                 such an e x t e n t t o s u s t a i n such a conclusion."
                 The reasoning and c o n s t r u c t i o n of t h e Idaho Court i s proper
and l o g i c a l .        It i s a maxim of s t a t u t o r y c o n s t r u c t i o n , no l e s s
a p p l i c a b l e t o c o n s t i t u t i o n a l law, t h a t "where t h e r e a r e s e v e r a l
p r o v i s i o n s o r p a r t i c u l a r s , such a c o n s t r u c t i o n i s , i f p o s s i b l e ,
t o be adopted a s w i l l g i v e e f f e c t t o a l l . "                Section 93-401-15,
R.C.M.           1947.     Moreover, t h e i n t e n t of t h e framers must be d e t e r -
mined from t h e language used i n t h e document.                              The r e a s o n i n g of
t h e Idaho Court i s c o n s i s t e n t w i t h t h e s e p r i n c i p l e s f o r i t g i v e s
e f f e c t t o two d i f f e r e n t l y worded s e c t i o n s "majority of t h e e l e c t o r s "
and "majority of a l l e l e c t o r s voting a t s a i d e l e c t i o n . l1              The ap-
parent i n t e n t of t h e framers t o impose a s t r i c t e r requirement i n
convening a convention than i n r a t i f y i n g an amendment i s a l s o
considered.
            I n Lee v. S t a t e of Utah, (1962), 13 Utah 2d                           15, 367 P.2d
861, a c o n s t i t u t i o n a l amendment r e l a t i n g t o wartime and emergency
powers of t h e l e g i s l a t u r e was submitted t o t h e v o t e r s and there-
a f t e r was attacked on the grounds t h a t a majority of t h e e l e c t o r s
r e g i s t e r e d had not voted,           The Supreme Court of Utah held t h a t a s
t h e majority of e l e c t o r s v o t i n g thereon, a s provided by t h e i r
c o n s t i t u t i o n , had voted i n favor, t h e amendment had been r a t i f i e d .

           I n Town of Pine B l u f f s v. S t a t e Board of Equalization, (19581,
79 Wyo. 262, 333 P.2d 700, i t was contended t h a t a c o n s t i t u t i o n a l
amendment was not properly adopted because i t was n o t supported by
a majority of the e l e c t o r s of t h e s t a t e although i t got a majority
of those voting on t h e proposition.                        However, i t d i d have a majority
a l s o of those voting a t t h a t p a r t i c u l a r e l e c t i o n .             The argument was
t h a t t h e r e were more franchised v o t e r s i n t h e s t a t e taking i n t o
c o n s i d e r a t i o n a l l t h e people who were r e g i s t e r e d , and a s a conse-
quence, i t d i d n o t r e c e i v e t h e support of a majority of the e l e c t o r s .
The Court t h e r e h e l d , c i t i n g Indiana, t h a t a s e n s i b l e c o n s t r u c t i o n
had t o be a p p l i e d , and t h e wording " a l l e l e c t o r s of t h e s t a t e " a r e
t h e e l e c t o r s voting a t t h e p a r t i c u l a r e l e c t i o n ,
           A r t i c l e X I X , Section 8 , of t h e 14ontana C o n s t i t u t i o n r e l a t i n g
t o t h e r a t i f i c a t i o n of c o n s t i t u t i o n a l r e v i s i o n s a f t e r a convention,
                                                                               It
provides i n p a r t t h a t such r a t i f i c a t i o n must be                   by a majority
of t h e e l e c t o r s v o t i n g a t t h e e l e c t i o n . "   Section 9, r e l a t i n g t o
t h e r a t i f i c a t i o n of amendments proposed by t h e l e g i s l a t u r e , provides
                                                             11
i n p a r t t h a t such amendments must be                    approved by a majority of
those voting thereon."                  I t i s t h i s d i f f e r e n c e i n language which
d i c t a t e s t h a t t h e proposed c o n s t i t u t i o n may have f a i l e d . "[floting
thereon" a s i n t e r p r e t e d by t h e Idaho Court i n Green, may be ~ a k e n
t o mean a count of ayes and nays.                  "[ ~ l o t i n g t
                                                                   a     the election"
must mean something d i f f e r e n t and more; t h a t i s , a l l t h o s e who
c a s t b a l l o t s whether a y e s , o r nays, on any one of t h e f o u r i s s u e s
submitted.
         I n f a c t , i n S t o l i k e r v . White (1960), 359 Mich. 65, 101
N.W.2d 299, 300,304, t h e Court based i t s d e c i s i o n on such a d i s t i n c -
tion:
         "The q u e s t i o n b e f o r e u s i s t h i s : Does t h e
         Constitution require a different vote f o r the




                                                                    +'
         c a l l of a c o n s t i t u t i o n a l convention than i t
         r e q u i r e s f o r t h e adoption of a n amendment t o t h e
         Constitution?


         "What t h e C o n s t i t u t i o n a c t u a l l y says i s t h a t t h e
         adoption of a c o n s t i t u t i o n a l amendment r e q u i r e s
         a m a j o r i t y of t h e e l e c t o r s ' v o t i n g t h e r e o n , '
         whereas a c a l l f o r a c o n s t i t u t i o n a l convention
         r e q u i r e s a 1 a m a j o r i t y of such e l e c t o r s v o t i n g
         a t such e l e c t i o n . '


         II
           I n s h o r t , we a r e now asked t o hold t h a t t h e people
         d i d n o t c l e a r l y understand what t h e y were t h u s doing.
         W a r e asked t o hold t h a t , d e s p i t e t h e 1899 opinion
           e
         of t h e Attorney General upon t h e v e r y i s s u e h e r e
         presented, despite t h e unsuccessful l e g i s l a t i v e a t -
         tempt t o overcome i t immediately t h e r e a f t e r , d e s p i t e
         t h e r u l i n g of t h e Board of S t a t e Canvassers t h a t t h e
         1904 p r o p o s i t i o n had f a i l e d t o c a r r y f o r l a c k of t h e
         n e c e s s a r y m a j o r i t y , and d e s p i t e t h e re-enactment i n
         t h e new C o n s t i t u t i o n of t h e v e r y language over which
         a l l of t h i s turmoil had raged, t h e people d i d n o t
         r e a l l y understand t h e c l e a r meaning of t h e words they
         were u s i n g , once a g a i n , i n t h e i r new C o n s t i t u t i o n .
          ( C o n s t i t u t i o n of 1850, a r t i c l e 20,§2:
         such e l e c t i o n , s h a l l decide i n favor of a convention
         ,.
         .a
          P
              ,--
               1
                    .
             -*-, ,, '
                                                                             ?
                                                                             ;     i n case
         a m a j o r i t y of t h e e l e c t o r s so q u a l i f i e d , v o t i n g a t

         I n c a s e a m a j o r i t y of such e l e c t o r s v o t i n g a t such
         e l e c t i o n s h a l l d e c i d e i n favor of a convention ; ;2' ik. ' )
         iqe a r e t o hold t h a t when they r e q u i r e d t o pass a
                                                                                      k
                                                                                        ,.
                           C o n s t i t u t i o n of 1908, a r t i c l e 17, $ 4 : ' " " "
                                                                                         ,. ,,




         c o n s t i t u t i o n a l amendment a m a j o r i t y of t h e v o t e s c a s t
          !:hereon, and when they r e q u i r e d t o c a l l a c o n s t i t u t i o n a l
         zonvention a m a j o r i t y of t h e v o t e s c a s t a t such e l e c t i o n ,
          they were a c t u a l l - y p r e s c r i b i n g no d i f f e r e n c e between
         t h e two v o t e s b u t were i n f a c t merely c a l l i n g f o r t h e
          same v o t e on each. A l l of t h i s we d e c l i n e t o do.
         The understanding of our people i s n o t so meager. T h e i r
          Aistinguished l e a d e r s who framed t h e C o n s t i t u t i o n were
         n o t so i n e p t , so t h o u g h t l e s s , so b l i n d t o t h e i s s u e s
          35 t h e day. From t h e language used i t i s c l e a r t h a t
           they mean2 t o d i s t i n g u i s l ~between t h e v o t e s
           r e q u i r e d f o r a simple amendment and t h o s e r e -
           q u i r e d t o c a l l a c o n s t i t u t i o n a l convention,
           and our h o l d i n g i s t h a t they d i d so d i s t i n g u i s h ,
           " e have t h u s r e l i e d upon t h e contemporaneous
             W
           ~ n d e r s t a n d i n gof t h e people. Their understanding
            i-s a s r e l e v a n t today a s i t was a h a l f - c e n t u r y ago
           2nd i t has a d i r e c t a p p l i c a b i l i t y t o t h e s i t u a t i o n
           '3efore us. When t h e people went t o t h e p o l l s i n
            !958 t o v o t e upon t h e q u e s t i o n of a c o n s t i t u t i o n a l
           .zonvention, they went w i t h t h e contemporaneous
           a d e r s t a n d i n g t h a t a f a i l u r e t o v o t e upon t h e con-
           s t i t u t i o n a l q u e s t i o n would have t h e p r a c t i c a l e f f e c t
           3f a v o t e i n t h e n e g a t i v e thereon. Such i s n o t only
           she c l e a r phrasing of t h e C o n s t i t u t i o n b u t t h e h i g h e s t
           c o u r t i n t h e S t a t e had unanimously so r u l e d w i t h
           r e s p e c t t h e r e t o . W have no way of knowing how many
                                               e
           ~ f t h e 900,000 e l e c t o r s who f a i l e d t o v o t e on t h e
           Lssue would have ,voted i n t h e a f f i r m a t i v e t h e r e o n ,
           had they v o t e d , o r how many who f a i l e d t o v o t e d i d so
           3ecause of r e l i a n c e upon t h e p r a c t i c a l e f f e c t of t h e i r
           f a i l u r e t o v o t e . Obviously we cannot say t h a t t h e
           r ~ r o p o s i t i o nc a r r i e d n o r can we command t h e Board of
           S t a t e Canvassers, a s p l a i n t i f f wishes ' t o c e r t i f y
           chat t h e r e v i s i o n q u e s t i o n c a r r i e d . 1 11'
           There a r e two Montana c a s e s c o n s t r u i n g t h e e l e c t i o n pro-
v i s i o n s o f t h e c u r r e n t C o n s t i t u t i o n concerning v o t i n g on bond
elections.         I n T i n k e l v. G r i f f i n , (1902), 26 Mont. 426,431, 68 P.
559, t h e Supreme Court had b e f o r e i t a v o t e i n Flathead County
Eor t h e b u i l d i n g of a new county courthouse and j a i l .                    The county
commissioners had r e g u l a r l y submitted t o t h e v o t e r s t h e m a t t e r
af t h e loan.        That e l e c t i o n was h e l d under A r t i c l e X I I I , S e c t i o n
5 , o f t h e C o n s t i t u t i o n which c o n t a i n s t h e following language:
          "* ?';; No county s h a l l i n c u r any indebtedness
          o r l i a b i l i t y f o r any s i n g l e purpose t o an
          amount exceeding t e n thousand d o l l a r s ($10,000)
          without t h e approval of a m a j o r i t y of t h e
          e l e c t o r s t h e r e o f v o t i n g a t an e l e c t i o n t o be
          provided by law. ?I
T h i s language i s somewhat d i f f e r e n t than t h e language i n S e c t i o n s
8 and 9 , A r t i c l e X I X , of t h e C o n s t i t u t i o n .   The q u e s t i o n a r o s e a s
to what c o n s t i t u t e d a m a j o r i t y of f h e e l e c t o r s of t h e county v o t i n g .

The Court pointed o u t t h a t t h e e l e c t i o n could have been h e l d by
i t s e l f o r a t any time.        A s a consequence, t h e m a j o r i t y of t h e e l e c t o r s
v o t i n g a t t h e e l e c t i o n t o be provided by law would be only t h o s e
who voted on t h e bonds themselves.
           The Supreme Court t r e a t e d t h e e l e c t i o n on bonding t h e
county a s a s p e c i a l e l e c t i o n , although i t was h e l d a t t h e same
time a s t h e g e n e r a l e l e c t i o n .   Thus t h e r e were two e l e c t i o n s t h e
same day.        The Court i n T i n k e l s a i d t h i s :
          " ~ appears t h a t t h e h i g h e s t number of v o t e s
                  t
          c a s t f o r any o f f i c e voted upon a t t h e e l e c t i o n
          was 2,400, t h a t 1,000 were c a s t i n f a v o r of
          t h e i s s u a n c e of t h e bonds, and t h a t 462 were
          c a s t a g a i n s t i t . It t h u s c l e a r l y a p p e a r s , counsel
          say, t h a t t h e proposition did not receive a majorlty
          of t h e e l e c t o r s v o t i n g , w i t h i n t h e meaning of S e c t i o n
          5 , A r t i c l e X I I I , of t h e C o n s t i t u t i o n .
          "1t w i l l be observed t h a t t h e requirement i s t h a t
          t h e approval must be by a m a j o r i t y of t h e e l e c t o r s
          of t h e county v o t i n g , n o t a t a g e n e r a l e l e c t i o n ,
          b u t a t an e l e c t i o n t o be provided by law,
           I1
            As we have seen, such a n e l e c t i o n h a s been provided
          by law t o be h e l d a t any time i t may be deemed neces-
          s a r y by t h e board of commissioners, I t happens, a l s o ,
          t h a t t h e manner of holding i t i s t h e same a s t h a t pre-
          s c r i b e d f o r g e n e r a l e l e c t i o n s . Thus i t nay, w i t h
          p e r f e c t p r o p r i e t y , be h e l d a t t h e same time a t which
          a general election i s held; but the f a c t t h a t t h i s
          i s t h e c a s e does n o t r e q u i r e a d i f f e r e n t s t a n d a r d of
          e s t i m a t i n g t h e maj o r i t y n e c e s s a r y from t h a t which
          would govern i f t h e e l e c t i o n i s h e l d on a d i f f e r e n t
          day. The e v i d e n t meaning of t h e c o n s t i t u t i o n i s t h a t
          t h e approval must be t h e r e s u l t of a n e x p r e s s i o n of
          a m a j o r i t y of t h o s e v o t i n g , The e x p r e s s i o n ' m a j o r i t y
          of t h e e l e c t o r s t h e r e o f v o t i n g a t a n e l e c t i o n , 1 e t c . ,
          c l e a r l y means a m a j o r i t y of t h o s e who v o t e , and n o t
          a m a j o r i t y of a l l t h e e l e c t o r s of t h e county, o r of
          t h o s e who v o t e upon any o t h e r i s s u e a t t h e same o r
          some o t h e r time. I f t h e e l e c t i o n on t h e i s s u e of a
          loan had been upon a n o t h e r day, t h e r e would have
          been no q u e s t i o n b u t t h a t i t would have had a m a j o r i t y
          of t h e e l e c t o r s of t h e county who voted. It was none
          t h e l e s s a s p e c i a l e l e c t i o n , w i t h i n t h e meaning of
          t h e law, though i n t h i s p a r t i c u l a r i n s t a n c e i t was
          h e l d , f o r convenience, on t h e day f i x e d f o r a g e n e r a l
          election. It
          The Court f e l t t h a t only t h o s e who voted on t h e bond i s s u e
should have been counted i n determining whether a m a j o r i t y voted
f o r o r a g a i n s t t h e bonds.      W have no argument w i t h t h a t philosophy.
                                           e
The same argument i s a p p l i c a b l e t o t h e c a s e a t b a r because t h e t o t a l
number of v o t e s f o r t h e proposed c o n s t i t u t i o n may have been l e s s
than a m a j o r i t y of t h o s e who voted on t h a t s e p a r a t e i s s u e .

          T i n k e l was followed by Morse v. G r a n i t e County, (1911), 44
Mont, 78, 95, 119 P, 286.                 There, t h e county commissioners c a l l e d
a n e l e c t i o n t o submit t o t h e v o t e r s t h e m a t t e r of borrowing
$50,000 t o b u i l d a courthouse.                     The d i s t r i c t c o u r t of G r a n i t e County
r u l e d i n t e r a l i a t h a t not s u f f i c i e n t v o t e r s had voted i n f a v o r of
t h e bond and h e l d t h e bond i s s u e v o i d and ordered a n i n j u n c t i o n t o
issue.           The Court c i t e d T i n k e l w i t h approval:
               11 f
                  The e v i d e n t meaning of t h e C o n s t i t u t i o n i s t h a t
              t h e approval must be t h e r e s u l t of an e x p r e s s i o n
              of a m a j o r i t y of t h o s e v o t i n g . The e x p r e s s i o n
              1I
                 m a j o r i t y of t h e e l e c t o r s t h e r e o f v o t i n g a t an
              e l e c t i o n , 11 e t c . , c l e a r l y means a m a j o r i t y of t h o s e
              who v o t e , and n o t a m a j o r i t y of a l l t h e e l e c t o r s of
              t h e county, o r of t h o s e who v o t e upon any o t h e r
              i s s u e a t t h e same o r some o t h e r time. 1 1 1
The Court t h e n went on t o say t h a t t h e laws and t h e C o n s t i t u t i o n
should b e so i n t e r p r e t e d a s t o become u s e f u l .                 A m a j o r i t y of t h e
e l e c t o r s who voted a t t h e e l e c t i o n on June 6 , 1972, may n o t have
voted - t h e proposed c o n s t i t u t i o n , t h e same a s t h e Court h e l d i n
      for
t h e two Montana c a s e s j u s t c i t e d .
              W would f i n d then t h a t " p o s i t i v e a s s e n t " i s t h e same a s
               e
1I
     a m a j o r i t y of t h e e l e c t o r s v o t i n g a t t h e e l e c t i o n " .     This p o s i t i v e
a s s e n t i s r e f e r r e d t o by many w r i t e r s and c o u r t s a s an e x t r a o r d i n a r y
m j o r it y
 a                .
              The q u e s t i o n i n t h e i n s t a n t c a s e i s a m a j o r i t y of what
group?           C l e a r l y , t h a t of " e l e c t o r s v o t i n g a t t h e e l e c t i o n " i s
required,             What t h a t means under t h e f a c t s h e r e i s t h e problem.
              As r e l a t e d h e r e t o f o r e , t h e r e l a t o r s ' p o s i t i o n i s simply
t h a t t h e S e c r e t a r y of s t a t e ' s c e r t i f i e d number v o t i n g i s 237,600
and t h a t answers the q u e s t i o n .
              But does i t ?
                                                                                     1I
              The respondent says simply t h a t t h e group                              voting a t the
e l e c t i o n 1 ' i s confined t o t h o s e v o t i n g on i s s u e ?/ I , o r a s he p u t s i t
t h e "main i s s u e " and t h a t answers t h e q u e s t i o n .
              But does i t ?
              W should then a t t e m p t t o analyze t h e f i g u r e c e r t i f i e d by
               e
t h e S e c r e t a r y of S t a t e .       The S e c r e t a r y of S t a t e r e c i t e d t h a t h e had
                                                                                                                                                                                                --C            .                                                                                 I
                  -------                                                                . ------                           -
                                                                                                                                .U ~
                                                                                                                                - r
                                                                                                                                - n
                                                                                                                                _                                          _-                     -           . ..__ --__                                                    - - .
.        - . . _TAW-                      -
                                          -
              _                      --                                                                            -
                                                                                                                                                                                                                                                                                             .   I
                            ed      Constitrriion



                                                      ELECTIO:.: I : 3 R THC CATIFICATION OR REJECTION OF TI4E
                                                               F
                                                  PROPOSALS O THE CONSiITUTIOMAL CON\'ENTION, JUNE 6, 1972

                                                            For the Cc L)IIOY                                                                     - -- --
                                                                                                                   of- - - - - - - -. - - - - - - - -. --
                                                                                                                                    C Q - S C ~- -C -~ ~ ~
               ' I * ) ! ~ullllprsigllr,r]
                                        Ilt,rc,by rc.r:if?-              thn: ~ k t ...( itl1i11 co~!atitt~frs                                                                                    1
                                                                                                                                                                                        $jT:\TI' 0 'lIOS'I'.\SX                                       I
    3    ftI:i. true nllcl c o l ~ ~ l , l tAt h t ract
                                            ' ~                      < t i \'t :~.s ~ ' 1 s tin
                                                                                                                                                            Cc>utlt)- uf.. ........................................................................    1"-
                                                                                                                           *
    . . . .         ......................................................           Cc*u:t;y,at all vlcc.tio11
                        C,,
                  .lu~lc. 19i2, Tor :
                                                                                                                                                                 1.                                                County Clcrk
                                                                  tkic                               f
                                                                             ] ~ ~ ~ t ~ ~ ~ t t tht : : l *
                                                                                                         ~ I I C~ ' t l l l ~ t i t l l -                   a11111:s-Ofiicio C11.1.l; ( t i t l ~ cUonrd of County Callvrssera of
           J~;,~jficilti(tllr,.jt-ctittrl ttf
    tit,!,:,! t ' ~ I I I V C I I ~ ~ ( B I I .                                                                                                             said Coul!ty, l:y l!;o                            (hb ~ c ~ k - ~ f t .


                  1211,En Office S c c r c t ~ r yof State                           011      the.........................
                                                                                                                                                    I
        of ............ .......................-............... .1972. nt t!tl- lwur                           of ......... 1 .
                                                                                                                                                                       OFFICIAI~                   ...................____
                                                                                                                                                                                                                       ...................................................
                                                                                                                                                                          sarr                     C'ounty Clrrl; nnd flcrl; of sq,?id                     13onrd of
                               ..._.........................._................-.................
                      ........_.
                                                                                Scrrc,tnv of St ntc.
                                                                                                                                                                                                    Coul;ty Cnnvnsers of .................-....-......-
                                                                                                                                                                                                    C o u n t ~ Ststc of Yontrrnn.
                                                                                                                                                                                                                ,
                      Ily ........-.....................-...................... ........................... l)cp11t\.
                                                                                         _   _.   -_                                                                    .--.-
                                                                                   .-.             ^-.-.
                                                                                                      ----                                                                                                                                                                           -
           From t h e S e c r e t a r y of s t a t e ' s c e r t i f i c a t e of canvass i t
i s ~ b v i o u st h a t some e l e c t o r s d i d n o t v o t e f o r o r a g a i n s t a l l

22 t h e i s s u e s on t h e b a l l o t .     A t o t a l of 230,298 e l e c t o r s voted
~ i the
    l      f i r s t i s s u e , 217,684 e l e c t o r s voted on t h e second i s s u e ,
228,125 e l e c t o r s voted on t h e t h i r d i s s u e , and 224,756 e l e c t o r s
voted on t h e f o u r t h i s s u e .        The t o t a l number of e l e c t o r s v o t i n g was
, 2 e r t i f i e d a s 237,600.     I n a compilation of v o t e s by c o u n t i e s
prepared by t h e S e c r e t a r y of S t a t e from t h e a b s t r a c t s , on i s s u e
#3 t h e r e were 18 c o u n t i e s which had more v o t e s than on i s s u e #I,
by a t o t a l of 290 v o t e s .         This f a c t , , s t a n d i n g a l o n e , demonstrates
c o n c l u s i v e l y t h a t e l e c t o r s voted on t h e b a l l o t (thus a t t h e e l e c t i o n )
b u t d i d n o t a l l v o t e on i s s u e #1. But of t h e 7,302 v o t e s d i f f e r e n c e
between t h e number v o t i n g on i s s u e /I1 and t h e t o t a l number c e r t i f i e d

a s v o t i n g a t t h e e l e c t i o n , i t i s impossible on t h e r e c o r d b e f o r e
us t o determine how many of t h a t number a r e a c t u a l v o t e s c a s t o r

j u s t b a l l o t s issued.      I n o t h e r words, does 237,600 r e p r e s e n t a
nec v o t i n g f i g u r e o r a g r o s s f i g u r e of t h o s e r e c e i v i n g b a l l o t s ?
           S e c t i o n 23-4002(4), R.Ce1f. 1947, provides:
           "A b a l l o t which i s n o t endorsed by t h e o f f i c i a l
           scamp i s void and s h a l l n o t be counted. A b a l l o t
           o r p a r t of a b a l l o t i s void and sh.all n o t be counted
           i f t h e e l e c t o r ' s c h o i c e cannot be determined. I f a
           p a r t of a b a l l o t i s s u f f i c i e n t l y p l a i n t o determine
           t h e e l e c t o r ' s i n t e n t i o n , t h e e l e c t i o n judges s h a l l
           count t h a t p a r t . 11
           i t i s c l e a r t h a t t h e "number voting" should be t h e n e t

figure.       F u r t h e r proof of t h i s statement can be found by examining
the v o t i n g process under our s t a t u t e s .              Since t h e g e n e r a l e l e c t i o n
laws a r e t o be followed, s e c t i o n s 23-3601 through 23-3618, R.C.M.
1947, s e t t h e procedure f o r v o t i n g .            The v o t i n g on t h e proposed
c o n s t i t u t i o n was t r e a t e d as a s p e c i a l e l e c t i o n and s p e c i a l p o l l
books were kept on t h e v o t i n g .              S e c t i o n 23-3610 provides t h a t t h e
p e r s o n ' s name must be recorded i n t h e p o l l book a s he voted;
provides f o r che keeping of r e c o r d s f o r t h e l i s t of a l l v o t e r s
who v o t e d , and a c e r t i f i c a t i o n by each p r e c i n c t a s t o tirho          voted;
and provides t h a t t h e c l e r k of e l e c t i o n s s h a l l keep a l i s t o f
persons v o t i n g .       The name of each person who v o t e s must be e n t e r e d
 hereon and numbered i n t h e o r d e r v o t i n g .       Such l i s t i s lcnown a s
                                                                          and r e c o r d e r
t h e p o l l book.        From t h e s e p o l l books each county clerk,/should
know e x a c t l y how many persons voted on t h e c o n s t i t u t i o n .                         I f the
o E f i c i a l s followed t h e law, s e c t i o n 23-3605 provides t h a t unmarked
b a l l o t s should be r e t u r n e d t o t h e e l e c t i o n judges.                   S e c t i o n 23-
3606 provides t h a t a v o t e r s h a l l r e c e i v e a new b a l l o t f o r a s p o i l e d
one.
           A s t o t h e counting and canvassing of t h e count, s e c t i o n s
23-4001 through 23-4019, R.C.Pf,                      1947, make t h e p r o v i s i o n s .             Section
23-4002 provides f o r a method of h a n d l i n g s p o i l e d o r voided b a l l o t s
and f o r an a c t u a l t a l l y of t h e number of v o t e r s who c a s t b a l l o t s .
I f t h e p r o v i s i o n s of t h e law were followed m e t i c u l o u s l y , t h e
number of v o t e s counted would be a l l good b a l l o t s and r e s u l t i n
a net figure.
           O t h e o t h e r hand, we have p r e v i o u s l y s e t f o r t h i n f u l l
            n
t h e Secretary of s t a t e ' s d i r e c t i v e o r i n s t r u c t i o n s dated June 2 ,
                                        11
1972.      There he s t a t e s :            I n preparing      ik ;k    ik   the abstracts          9
                                                                                                     :   ;k    9
                                                                                                               :

( I ) Check a l l t o t a l s a g a i n s t p r e c i n c t e n t r i e s .     f
                                                                                :   9
                                                                                    :   i'i(4) I t i s v e r y
important t h a t you e n t e r t h e t o t a l number of e l e c t o r s who a r e
l i s t e d on t h e p o l l books            f o r t h e s e p a r a t e e l e c t i o n on t h e proposed
c o n s t i t u t i o n on t h e f r o n t of      he a b s t r a c t book f o r t h a t e l - e c t i o n .
P l e a s e check t h i s f i g u r e c a r e f u l l y f o r accuracy.             i
                                                                                    \   9
                                                                                        :    ""
                                                                                             n




           Note t h e underlined i n s t r u c t i o n s - - - - e l e c t o r s l i s t e d .                Is
t h a t c o n s i s t e n t w i t h t h e f i g u r e r e q u i r e d by t h e s t a t u t e s , e l e c t o r s
who voted a v a l i d b a l l o t a f t e r t h e t a l l y of                he p o l l books was

adjusted?
           W were a s s u r e d when we assumed j u r i s d i c t i o n of t h i s
            e
iiiatter t h a t - f a c t u a l d i s p u t e e x i s t e d .
                 no                                                     Yet, t h e overn nor's answer
admits t h e a l l e g a t i o n of t h e p e t i t i o n t h a t 237,600 e l e c t o r s voted
a t the s p e c i a l e l e c t i o n and then f i l e s with h i s b r i e f , through
the Attorney General, an a f f i d a v i t of himself, the Secretary of
S t a t e , and t h e S t a t e Treasurer, c o n s t i t u t i n g the s t a t e canvassing
board, whick a s s e r t s t h a t the figure 237,600 was the t o t a l number
receiving b a l l o t s plus absentees, thus a gross f i g u r e r a t h e r than
a net f i g u r e a s i s seemingly admitted i n the answer.                        This pre-
sents a fact issue as disc~lssedbefore---in                         f a c t the c r i t i c a l ,
c o n t r o l l i n g f a c t figure.
          &mining        the t a b u l a t i o n by counties of the two separate
e l e c t i o n s held on the same day and judged, counted, and canvassed
by the same e l e c t i o n o f f i c i a l s , i t appears t h a t i n the primary
e l e c t i o n a t o t a l of 238,215 votes were c a s t , while i n the s p e c i a l
c o n s t i t u t i o n a l e l e c t i o n 237,600 votes were c a s t .     O u t of those
t o t a l votes c a s t , 24 counties show differences between the primary
and s p e c i a l e l e c t i o n t o t a l s , while, s i g n i f i c a n t l y , 32 counties
show i d e n t i c a l t o t a l s !    Using one example, i n Lewis and Clark
County, the s e a t of the S t a t e Capitol, 13,867 votes were c a s t i n
the primary and 13,867 votes were c a s t i n the special.                             Can these
be possible net f i g u r e s ? Was n a t a' s i n g l e b a l l o t mutilated or
voided f o r some reason i n one or the other                       election?
           O r taking another example from Beaverhead County, t h e f i r s t

county l i s t e d a l p h a b e t i c a l l y , the t o t a l votes c a s t i n the two
separate e l e c t i o n s i s recorded a s 2,832, i d e n t i c a l i n each.                 Yet
i n the p a r t i s a n races f o r nominations t o the United S t a t e s Senate
where two men, including incumbent Senator Metcalf, vied f o r the
Democratic nomination and four men vied f o r the Republican nomina-
t i o n , a t o t a l o f 2,392 votes         was t a l l i e d .   441 voters e i t h e r d i d
not vote a t a l l on t h a t important race o r t h e i r b a l l o t s were not
properly accounted f o r .               I n t h a t same county with nine candidates
running f o r the nomination f o r governor, a t o t a l of 2,686 votes c a s t
was t a l l i e d .    146 votes reported a s voting on t h a t important o f f i c e
were not accounted f o r but s i g n i f i c a n t l y 295 more voters expressed
a p r e f e r e n c e h e r e than i n t h e s e n a t o r i a l r a c e .      This example
demonstrates t h a t v o t e r s do n o t v o t e on a l l o f f i c e s o r a l l
i s s u e s , b u t n e v e r t h e l e s s do v o t e , and t h e t o t a l number of e l e c t o r s
v o t i n g a t an e l e c t i o n cannot be measured by a s i n g l e i s s u e o r
office i n that particular election.
           These q u e s t i o n s pose o t h e r q u e s t i o n s .        Did t h e p r e c i n c t
and county e l e c t i o n o f f i c i a l s follow t h e e l e c t i o n laws by ad-
j u s t i n g o r balancing t h e i r p o l l books w i t h t h e v a l i d b a l l o t s ?

O r , d i d they follow t h e S e c r e t a r y of S t a t e ' s i n s t r u c t i o n s by
i n s e r t i n g t h e number of e l e c t o r s l i s t e d i n t h e i r p o l l boolcs?
I t a p p e a r s beyond a doubt t h a t some p r e c i n c t s and some c o u n t i e s
d i d i t each tiray!        TITUSt h e f i g u r e of 237,600 c e r t i f i e d by t h e
S e c r e t a r y of S t a t e l i k e l y r e f l e c t s a combination among c o u n t i e s
of n e t and g r o s s f i g u r e s .     It i s a c r i t i c a l f a c t question t h a t
no analysj-s s h o r t of a recanvass by p r e c i n c t can answer.
           It i s noted h e r e t h a t no suggestion of f r a u d , bad f a i t h ,
i r r e g u l a r i t y o r anything of t h a t n a t u r e h a s been r e p o r t e d o r
urged i n any of t h e 981 p r e c i n c t s i n t h e e n t i r e s t a t e .              That t h e
election result            on t h e proposed c o n s t i t u t i o n was c l o s e i s s e l f -
apparent----a         d i f f e r e n c e of only 2 , 5 3 2 v o t e s ,       The proposed con-
s t i t u t i o n was approved i n 12 c o u n t i e s and d e f e a t e d i n 44 c o u n t i e s ,
Would a recanvass a f f e c t t h e r e s u l t ?            Who knows, w i t h o u t t h e
c o r r e c t f i g u r e i n t h e formula?
           The foregoing should pose a dilemma f o r t h i s Court.                               We
a r e aware t h a t t h e b r i e f s argue on burden of proof and presumptions
of law.       Each s i d e a p p l i e s t h e s e l e g a l arguments t o prove its
position.        But from our previous d i s c u s s i o n i t i s c l e a r t h a t t o
change such a b a s i c document a s our C o n s t i t u t i o n , a c l e a r c u t w i l l
of t h e people expressed w i t h i n t h e r u l e s l a i d o u t i n A r t i c l e X I X ,
S e c t i o n 8 , i s mandatory and should n o t r e s t on t h e n i c e t i e s and
s u b t l e t i e s of t h e r u l e s on burden of proof and presumptions of law.
W a r e h e r e concerned w i t h h a r d , c o l d , mathematical f a c t s which
 e
can be determined.             This Court h a s t h e r e s p o n s i b i l i t y t o s e e t h a t

t h e f a c t s a r e determined.
         We would find that the only solution to this problem is to
grant a writ of mandamus to compel a recanvass by precinct of the
votes cast in the June 2, 1972 election.      A canvassing board cannot
evade its duties by adjourning without taking the action required
by law, and mandamus lies to compel its members to reassemble and
perform their duty.    A partial or incomplete canvass is viewed in
the same manner as a total failure to make a canvass in the first
instance, and a writ may issue to compel the board to reassemble
and make a complete and accurate canvass of all the returns.       This
is supported by ample statutory and case law.
         In this analysis the first point that must be considered
is the statutory law.     Sections 23-4007 and 23-4008, R.C.M. 1947,
state:
         "23-4007. Disposition of items by registrar. ( )1
         When the registrar receives the packages or envelopes,
         he shall file those containing the ballots voted and
         detached stubs and the unused ballots and keep them
         unopened for twelve (12) months. After twelve (12)
         months, if there is no contest begun in a court or
         no recount, he shall burn the envelopes without opening
         them or examining their contents.
             "(2)  The registrar shall file the envelopes or
         packages containing the precinct registers, certifi-
         cates of registration, pollbooks, tally sheets, and
         oaths of election officers. He shall keep them un-
         opened until the commissioners meet to canvass the
         returns. The commissioners shall open the envelopes
         or packages.
             " ( 3 ) Immediately after the returns are canvassed,
         the registrar shall file the pollbooks, election
         records, and the papers delivered to the commissioners. "
         "23-4008, Disposition of items in event of contest.
         If there is a contest within twelve (12) months, the
         registrar shall keep the envelopes or packages unopened
         until the contest is finally determined and then destroy
         them. If the court h a s m t o d y of the envelopes or pack-
         ages as evidence, they are in the custody of the court
         and the registrar shall not destroy them."
         There is no dispute that the issue before the Court is an
election contest.     Did the proposed constitution pass or fail?
This contest was filed in this Court and the above cited statutes
explicitly and implicitly grant the Court the authority to compel
a reexamination o f t h e o r i g i n a l canvass i n . ~ r d e rco determine
Zhe e x a c t number of v o t e s , b o t h g r o s s and n e t , t h a t were c a s t
              It
"for" o r          a g a i n s t " t h e proposed c o n s t i t u t i o n .

          W r e c o g n i z e t h e argument t h a t t h e time f o r a r e c o u n t
           e
ias 2xpired.             However, t h e l e g i s l a t u r e h a s provided e x a c t i n s t r u c -
cions by which a r e c o u n t may be h e l d , and t h i s Court r e a d i l y

submits t o t h o s e i n s t r u c t i o n s .
          The l e g i s l a t u r e h a s provided f o r t h e r e t e n t i o n of b a l l o t s

f o r a period of 12 months i n t h e event a d i s p u t e may a r i s e a s t o

t h e e x a c t outcome of a given e l e c t i o n .                  T h i s i s t h e c a s e a t hand,

t h e r e f o r e , t h e r e q u i s i t e power and means e x i s t f o r a r e c a n v a s s i n g
o f t h e June 2 , 1972, s p e c i a l e l e c t i o n , i n o r d e r t o determine t h e
                                                         II
nxact number of e l e c t o r s v o t i n g                   f o r " o r "against" i n    that election.

          A recanvass i s n o t a new o r unusual remedy.                              In S t a t e
ex r e l . Lynch v. B a t a n i , 103 Mont. 353, 362, 62 P.2d 565, we
stated:
          "we t h i n k what t h e c o u r t s a i d i n t h e s i m i l a r c a s e
          of Capper v . Anderson, 88 Kan. 385, 128 P. 207,
          i s applicable here.
                                                     1
            here i t was r e c o r d e d :            A canvassing board, i n
          a s c e r t a i n i n g and r e g i s t e r i n g t h e e f f e c t of t h e
          r e t u r n s , a c t s i n a purely m i n i s t e r i a l capacity,
          and i s s u b j e c t t o c o n t r o l by mandamus.                   **
          The power t o compel a canvass i m p l i e s t h e power
          t o compel a c o r r e c t one. A m i n i s t e r i a l duty wrongly
          performed i s n o t performed a t a l l . The c o r r e c t i o n
          of an erroneous computation c a n , of c o u r s e , be
          compelled by a c o u r t . The m i s t a k e s h e r e complained
          of a r e s u b s t a n t i a l l y of t h a t c h a r a c t e r . They con-
          s i s t of t r e a t i n g t h e f a c e of t h e p o l l books and
          t a l l y s h e e t s a s i n d i c a t i n g a r e s u l t which a proper
          c o n s i d e r a t i o n of t h e e n t i r e document shows beyond
          a q u e s t i o n t o be wrong. Whatever might be t h e r u l e
          i n a s i t u a t i o n a d m i t t i n g of a s u b s t a n t i a l d i f f e r e n c e
          o f o p i n i o n , when a c o u r t can determine w i t h c e r t a i n t y
          t h a t t h e p o l l books and t a l l y s h e e t s show a c e r t a i n
          number of v o t e s t o have been c a s t and counted f o r a
          p a r t i c u l a r c a n d i d a t e , i t can r e q u i r e a board of
          c a n v a s s e r s t o g i v e proper e f f e c t t o t h a t determina-
          c i o n . 11

           Sase law from o t h e r j u r i s d i c t i o n s s u p p o r t s t h e p r i n c i p l e

expressed i n Lynch. The f o l l o w i n g c a s e s s t a n d f o r t h e s i n g l e

p r o p o s i t i o n t h a t a board of c a n v a s s e r s can be reconvened t o
c o r r e c t l y , a c c u r a t e l y , and t r u l y a s c e r t a i n t h e r e s u l t of an
election.         S t a t e v . M i l l s , 132 W.Va.580,            53 S.E.2d 416; Eaton
v . County Court of C a b e l l County, 140 W.Va. 498, 85 S.E.2d 648;
Kane v . R e g i s t r a r s of Voters of F a l l R i v e r , 328 Mass. 511, 105
N.E.2d      212; Dotson v. R i t c h i e , 211 Ark. 789, 202 S.W.2d 603;
Mahoney v . Board of S u p e r v i s o r s of E l e c t i o n s , 205 Md. 325, 108
A.2d 143; S t a t e v. County Court of Logan County, 145 W.Va.                                      581,
116 S.E.2d 125; and S t a t e v . Mercer County Court, 129 W.Va. 584,
4 1 S.E.2d 855.            The l i s t i s e n d l e s s , b u t t h e simple p r o p o s i t i o n
e x i s t s t h a t t h i s Court h a s t h e power through t h e s t a t u t e s h e r e t o -
f o r e c i t e d , and t h e means, through t h e g r a n t i n g of a w r i t , t o
o r d e r a r e c a n v a s s of t h e p r e c i n c t s of Montana t o determine t h e
t o t a l number v o t i n g a t t h e s p e c i a l e l e c t i o n on t h e proposed
constitution.
           W would o r d e r t h e S e c r e t a r y of S t a t e t o immediately t a k e
            e
a c t i o n by i s s u i n g i n s t r u c t i o n s t o t h e f i f t y - s i x county c l e r k and
r e c o r d e r s i n Montana t o conduct a r e c a n v a s s by p r e c i n c t t o b a l a n c e
t h e p o l l books w i t h t h e v a l i d b a l l o t s t o determine t h e t o t a l number
of e l e c t o r s v o t i n g a t t h e s p e c i a l e l e c t i o n .
           I n f i l i n g t h e f o r e g o i n g d i s s e n t , we r e c o g n i z e t h e f u t i l i t y
of i t .       By a t h r e e t o two v o t e t h i s Court i s d e c l a r i n g a new
                                                                            majority
c o n s t i t u t i o n t o have been adopted. W b e l i e v e t h e l a p i n i o n t o be
                                                       e
wrong; and t h e r e f o r e dis.sent.
           W a r e aware t h a t under our proposed s o l u t i o n a r e c a n v a s s
            e
might r e v e a l t h e same r e s u l t ; t h a t i s , t h a t i t would show a m a j o r i t y
of t h o s e v o t i n g a t t h e e l e c t i o n d i d approve.           I f t h a t were t o o c c u r ,